UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09297 Nuveen Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:October 31 Date of reporting period: April 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage 9 Common Share Information 11 Risk Considerations 13 Performance Overview and Holding Summaries 14 Portfolios of Investments 20 Statement of Assets and Liabilities 91 Statement of Operations 93 Statement of Changes in Net Assets 94 Statement of Cash Flows 96 Financial Highlights 98 Notes to Financial Statements Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Additional Fund Information Chairman’s Letter to Shareholders Dear Shareholders, After nine years of serving as lead director and independent chairman of the Nuveen Fund Board, my term of office is coming to an end. It has been a privilege to use this space to communicate with you on some of the broad economic trends in the U.S. and abroad and how they are impacting the investment environment in which your funds operate. In addition, I have enjoyed offering some perspective on how your Board views the various Nuveen investment teams as they apply their investment disciplines in that investment environment. My term has coincided with a particularly challenging period for both mutual fund sponsors and investors. Since 2000 there have been three periods of unusually strong stock market growth and two major market declines. Recent years have been characterized by a search for yield in fixed income securities to compensate for an extended period of very low interest rates. Funds are investing more in foreign and emerging markets that require extensive research capabilities to overcome the more limited transparency and higher volatility in those markets. New fund concepts often incorporate derivative financial instruments that offer efficient ways to hedge investment risk or gain exposure to selected markets. Fund trading teams operate in many new domestic and international venues with quite different characteristics. Electronic trading and global communication networks mean that fund managers must be able to thrive in financial markets that react instantaneously to newsworthy events and are more interconnected than ever. Nuveen has committed additional resources to respond to these changes in the fund industry environment. It has added IT and research resources to assemble and evaluate the increased flow of detailed information on economies, markets and individual companies. Based on its experience during the financial crisis of 2008-09, Nuveen has expanded its resources dedicated to valuing and trading portfolio securities with a particular focus on stressed financial market conditions. It has added systems and experienced risk management professionals to work with investment teams to better help evaluate whether their funds’ risk exposures are appropriate in view of the return targets. The investment teams have also reflected on recent experience to reaffirm or modify their investment disciplines. Finally, experienced professionals and IT resources have been added to address new regulatory requirements designed to better inform and protect investors. The Board has enthusiastically encouraged these initiatives. The Nuveen Fund Board has always viewed itself as your representatives to assure that Nuveen brings together experienced people, proven technologies and effective processes designed to produce results that meet investor expectations. It is important to note that our activities are highlighted by the annual contract renewal process. Despite its somewhat formal language, I strongly encourage you to read the summary because it offers an insight into our oversight process. The report is included in the back of this or a subsequent shareholder report. The renewal process is very comprehensive and includes a number of evaluations and discussions between the Board and Nuveen during the year. The summary also describes what has been achieved across the Nuveen fund complex and at individual funds such as yours. As I leave the chairmanship and resume my role as a member of the Board, please be assured that I and my fellow Board members will continue to hold your interests uppermost in our minds as we oversee the management of your funds and that we greatly appreciate your confidence in your Nuveen fund. Very sincerely, Robert P. Bremner Chairman of the Board June 21, 2013 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Performance Plus Municipal Fund, Inc. (NPP) Nuveen Municipal Advantage Fund, Inc. (NMA) Nuveen Municipal Market Opportunity Fund, Inc. (NMO) Nuveen Dividend Advantage Municipal Fund (NAD) Nuveen Dividend Advantage Municipal Fund 2 (NXZ) Nuveen Dividend Advantage Municipal Fund 3 (NZF) Portfolio managers Tom Spalding and Paul Brennan discuss key investment strategies and the six-month performance of these six national Funds. Tom has managed NXZ since its inception in 2001 and NPP, NMA, NMO and NAD since 2003. Paul assumed portfolio management responsibility for NZF in 2006. What key strategies were used to manage these Funds during the six-month reporting period ended April 30, 2013? During this reporting period, municipal bond prices generally rallied, as strong demand and tight supply combined to create favorable market conditions for municipal bonds. However, the municipal market also encountered some additional volatility generated by the political environment, particularly the “fiscal cliff” at the end of 2012 and the approach of federal tax season. Although the total volume of tax-exempt supply improved, the issuance pattern remained light compared with long-term historical trends. This supply/demand dynamic served as a key driver of performance. Concurrent with rising prices, yields continued to decline across most maturities, especially at the longer end of the municipal yield curve. On the revenue side, state tax collections have grown for eleven straight quarters, exceeding pre-recession levels beginning in September 2011, while on the expense side, the states made headway in cutting and controlling costs. The current low level of municipal issuance reflects the current political distaste for additional borrowing by state and local governments facing fiscal constraints and the prevalent atmosphere of municipal budget austerity. During this period, we continued to see municipal yields remain relatively low. Borrowers seeking to take advantage of the low rate environment sparked an increase in refunding activity, with approximately 50% of municipal paper issued by borrowers that were calling existing debt and refinancing at lower rates. Overall, we emphasized bonds with longer maturities. This enabled us to take advantage of more attractive yields at the longer end of the municipal yield curve and also Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 provided some protection for the Funds’ duration and yield curve positioning. Our efforts in this area were somewhat constrained by the structure of bonds typically issued as part of refinancing deals, which tend to be characterized by shorter maturities. Across most of the Funds, our credit purchases focused on higher quality bonds with the goal of positioning the Funds slightly more defensively. In NZF, we also continued to purchase lower rated bonds when we found attractive opportunities, as we believed these bonds still offered relative value. Cash for new purchases during this reporting period was generated primarily by the proceeds from an increased number of bond calls resulting from the growth in refinancings. We worked to redeploy these proceeds as well as those from maturing bonds to keep the Funds as fully invested as possible. Overall, selling was relatively limited because the bonds in our portfolios generally offered higher yields than those available in the current marketplace. As of April 30, 2013, all six of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform during the six-month reporting period ended April 30, 2013? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide total returns for the Funds for the six-month, one-year, five-year and ten-year periods ended April 30, 2013. Each Fund’s total returns are compared with the performance of a corresponding market index and Lipper classification average. For the six-months ended April 30, 2013 the total returns on common share net asset value (NAV) for all six of these Nuveen Funds exceeded the return for the S&P Municipal Bond Index. For this same period, NPP, NMA, NMO, NAD and NXZ outperformed the average return for the Lipper General & Insured Leveraged Municipal Debt Funds Classification Average and NZF lagged the Lipper General & Insured Leveraged Municipal Debt Funds Classification Average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of regulatory leverage was an important positive factor affecting the Funds’ performance over this period. NZF had slightly less leverage, which detracted from its performance. Leverage is discussed in more detail later in this report. During the reporting period, municipal bonds with longer maturities generally outperformed those with shorter maturities during this period. Overall, credits at the longest end of the municipal yield curve posted the strongest returns, while bonds at the shortest 6 Nuveen Investments end produced the weakest results. For this period, duration and yield curve positioning was a major positive contributor to the performance of these Funds, with the net impact varying according to each Fund’s individual weightings along the yield curve. Overall, NPP, NAD and NZF were the most advantageously positioned in terms of duration and yield curve. In particular, the Funds benefited from their holdings of long duration bonds, many of which had zero percent coupons, which generally outperformed the market during this period. This was especially true in NPP, NMA, NMO, NAD and NXZ, all of which were overweight in zero coupon bonds. Credit exposure was another important factor in the Funds’ performance during these six-months, as lower quality bonds generally outperformed higher quality bonds. This outperformance was due in part to the greater demand for lower rated bonds as investors looked for investment vehicles offering higher yields. As investors became more comfortable taking on additional investment risk, credit spreads or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, narrowed through a variety of rating categories. As a result of this spread compression, these Funds benefited from their holdings of lower rated credits. NZF, on the other hand, had the heaviest weighting of bonds rated AAA and the smallest weighting of BBB bonds, which detracted from its performance. During this reporting period, revenue bonds as a whole outperformed the general municipal market. Holdings that generally made positive contributions to the Funds’ returns included health care (together with hospitals), transportation, education and water and sewer bonds. All of these Funds, particularly NMA, NMO and NXZ, had strong weightings in health care, which added to their performance. NZF had the smallest allocation of these bonds, which limited the positive impact of these holdings. Tobacco credits backed by the 1998 master tobacco settlement agreement also performed extremely well, helped in part by their longer effective durations. These bonds also benefited from market developments, including increased demand for higher yielding investments by investors who had become less risk averse. In addition, based on recent data showing that cigarette sales had fallen less steeply than anticipated, the 46 states participating in the agreement stand to receive increased payments from the tobacco companies. As of April 30, 2013, all of these Funds, especially NXZ, were overweight in tobacco bonds, which benefited their performance as tobacco credits rallied. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were the poorest performing market segment during this period. The underperformance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. As of April 30, 2013, NPP and NZF held the heaviest weighting of pre-refunded bonds, which detracted from its performance during this period. Nuveen Investments 7 General obligation (GO) bonds and utilities (e.g., resource recovery, public power) credits also lagged the performance of the general municipal market for this period. Shareholders also should be aware of issues impacting some of the Funds’ non-state holdings. In December 2012, Moody’s down-graded Puerto Rico GO bonds to Baa3 from Baa1 based on Puerto Rico’s ongoing economic problems, unfunded pension liabilities, elevated debt levels and structural budget gaps. In addition, during July 2012, bonds issued by the Puerto Rico Sales Tax Financing Corporation (COFINA) also were downgraded by Moody’s to Aa3 from Aa2. The downgrade of the COFINA bonds was due mainly to the performance of Puerto Rico’s economy and its impact on the projected growth of sales tax revenues, and not to any sector or structural issues. In addition, the COFINA bonds were able to maintain a higher rating than the GOs because, unlike the revenue streams supporting some Puerto Rican issues, the sales taxes supporting the COFINA bonds cannot be diverted and used to support the commonwealth’s GO bonds. All of these Funds have exposure to Puerto Rico bonds, the majority of which are dedicated sales tax bonds issued by COFINA, but no exposure to Puerto Rico GOs. During the reporting period, Puerto Rico paper generally underperformed the market as whole. Because most of our holdings were the COFINA bonds, the overall impact on performance was minimal, differing from Fund to Fund in line with the type and amount of its holdings. As we continue to emphasize Puerto Rico’s stronger credits, we view the COFINA bonds as potentially long-term holdings and note that the commonwealth recently introduced various sales tax enforcement initiatives aimed at improving future collections. 8 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative indexes was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. As of April 30, 2013, the Funds’ percentages of effective and regulatory leverage are shown in the accompanying table. Effective Regulatory Leverage * Leverage * NPP % % NMA % % NMO % % NAD % % NXZ % % NZF % % * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is sometimes referred to as “‘40 Act Leverage” and is subject to asset coverage limits set forth in the Investment Company Act of 1940. Nuveen Investments 9 THE FUNDS’ REGULATORY LEVERAGE As of April 30, 2013, the Funds have issued and outstanding MuniFund Term Preferred (MTP) Shares, Variable Rate MuniFund Term Preferred (VMTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying tables. MTP Shares MTP Shares Issued Annual Fund Series at Liquidation Value Interest Rate NYSE Ticker NAD $ % NAD PrC NZF $ % NZF PrC VMTP Shares VMTP Shares Issued Fund Series at Liquidation Value NPP $ NAD $ NZF $ During the current reporting period, NPP successfully exchanged of all of its outstanding 4,217 Series 2hares for 4,217 Series 2hares. Concurrent with this exchange, the Fund also issued an additional $113,300,000, at liquidation value, of Series 2hares. Both of these transactions were completed in privately negotiated offerings. The Fund completed the exchange offer in which it refinanced its existing VMTP Shares with new VMTP Shares at a reduced cost and with a term redemption date of December 1, 2015. The proceeds from the additional VMTP Shares were used to take advantage of opportunities in the current municipal market. Dividends on the VMTP Shares are set weekly at a fixed spread to the Securities Industry and Financial Markets Association Municipal Swap Index (SIFMA). VRDP Shares VRDP Shares Issued Fund at Liquidation Value NMA NMO NXZ Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies for further details on MTP Shares, VMTP Shares and VRDP Shares. 10 Nuveen Investments Common Share Information COMMON SHARE DIVIDEND INFORMATION During the current reporting period ended April 30, 2013, the Funds’ monthly dividends to shareholders were as shown in the accompanying table. Per Common Share Amounts NPP NMA NMO NAD NXZ NZF November $ December January February March April Ordinary Income Distribution* $ — $ $ — $ $ — $ Market Yield** % Taxable-Equivalent Yield** % * Distribution paid in December 2012. ** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28.0%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of April 30, 2013, all of the Funds in this report had positive UNII balances, based on our best estimate, for tax purposes and positive UNII balances for financial reporting purposes. Nuveen Investments 11 COMMON SHARE REPURCHASES During November 2012, the Nuveen Funds’ Board of Directors/Trustees reauthorized the Funds’ open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding common shares. Since the inception of the Funds’ repurchase programs, the Funds have not repurchased any of their outstanding common shares. COMMON SHARE OTHER INFORMATION As of April 30, 2013, and during the current reporting period, the share prices of the Funds were trading at a premium/(discount) to their NAVs as shown in the accompanying table. NPP NMA NMO NAD NXZ NZF Common Share NAV $ Common Share Price $ Premium/(Discount) to NAV -6.09 % -7.39 % -7.13 % -7.00 % -6.55 % -8.17 % 6-Month Average Premium/(Discount) to NAV -2.81 % -3.89 % -4.31 % -3.77 % -4.74 % -5.23 % 12 Nuveen Investments Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Market and Price Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Funds, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that a Fund could lose more than its original principal investment. Derivatives Risk. The Funds may use derivative instruments which involve a high degree of financial risk, including the risk that the loss on a derivative may be greater than the principal amount investment. Nuveen Investments 13 Nuveen Performance Plus Municipal Fund, Inc. (NPP) Performance Overview and Holding Summaries as of April 30, 2013 Average Annual Total Returns as of April 30, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NPP at Common Share NAV % NPP at Common Share Price -0.62 % S&P Municipal Bond Index % Lipper General & Insured Leveraged Municipal Debt Funds Classification Average % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % Health Care % Transportation % Tax Obligation/General % U.S. Guaranteed % Consumer Staples % Utilities % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of total investments) Illinois % California % Texas % Colorado % Florida % Ohio % New Jersey % Puerto Rico % New York % Washington % Pennsylvania % Indiana % Nevada % Michigan % Virginia % South Carolina % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. 14 Nuveen Investments Nuveen Municipal Advantage Fund, Inc. (NMA) Performance Overview and Holding Summaries as of April 30, 2013 Average Annual Total Returns as of April 30, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NMA at Common Share NAV % NMA at Common Share Price -2.92 % S&P Municipal Bond Index % Lipper General & Insured Leveraged Municipal Debt Funds Classification Average % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care % Tax Obligation/General % Tax Obligation/Limited % Transportation % U.S. Guaranteed % Consumer Staples % Utilities % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of total investments) California % Illinois % Texas % Colorado % Louisiana % Puerto Rico % New York % Ohio % Indiana % Pennsylvania % Nevada % Florida % Michigan % New Jersey % Arizona % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. Nuveen Investments 15 Nuveen Municipal Market Opportunity Fund, Inc. (NMO) Performance Overview and Holding Summaries as of April 30, 2013 Average Annual Total Returns as of April 30, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NMO at Common Share NAV % NMO at Common Share Price -1.30 % S&P Municipal Bond Index % Lipper General & Insured Leveraged Municipal Debt Funds Classification Average % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Transportation % Health Care % Tax Obligation/General % Tax Obligation/Limited % U.S. Guaranteed % Consumer Staples % Utilities % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of total investments) California % Illinois % Texas % Colorado % Ohio % Pennsylvania % Florida % New York % Puerto Rico % Nevada % Michigan % Washington % North Carolina % Indiana % Virgina % Alaska % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. 16 Nuveen Investments Nuveen Dividend Advantage Municipal Fund (NAD) Performance Overview and Holding Summaries as of April 30, 2013 Average Annual Total Returns as of April 30, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NAD at Common Share NAV % NAD at Common Share Price -1.15 % S&P Municipal Bond Index % Lipper General & Insured Leveraged Municipal Debt Funds Classification Average % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care 19.7% Tax Obligation/Limited 17.8% Tax Obligation/General 17.2% Transportation 17.1% Consumer Staples 7.4% U.S. Guaranteed 7.1% Water and Sewer 3.8% Investment Companies 0.1% Other 9.8% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 13.1% AA 41.9% A 23.0% BBB 14.3% BB or Lower 4.1% N/R 2.0% States1 (as a % of municipal bonds) Illinois 17.7% California 8.7% Texas 7.1% New York 5.9% Washington 5.7% Florida 5.5% Colorado 5.4% Wisconsin 4.2% Louisiana 3.8% Nevada 3.8% Puerto Rico 3.5% Ohio 3.2% New Jersey 3.1% Arizona 2.5% Indiana 2.5% Other 17.4% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. Nuveen Investments 17 Nuveen Dividend Advantage Municipal Fund 2 (NXZ) Performance Overview and Holding Summaries as of April 30, 2013 Average Annual Total Returns as of April 30, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXZ at Common Share NAV % NXZ at Common Share Price % S&P Municipal Bond Index % Lipper General & Insured Leveraged Municipal Debt Funds Classification Average % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited 21.3% Health Care 20.6% Transportation 16.0% Tax Obligation/General 10.3% U.S. Guaranteed 7.6% Consumer Staples 7.5% Water and Sewer 4.7% Other 12.0% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 13.4% AA 31.3% A 24.2% BBB 16.4% BB or Lower 7.0% N/R 3.9% States1 (as a % of total investments) Texas 17.3% California 15.7% Illinois 12.3% Michigan 5.2% Colorado 5.0% New York 4.9% Indiana 4.2% Louisiana 3.1% South Carolina 2.8% Puerto Rico 2.5% Georgia 2.3% Florida 2.2% Nevada 2.0% North Carolina 1.9% Other 18.6% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. 18 Nuveen Investments Nuveen Dividend Advantage Municipal Fund 3 (NZF) Performance Overview and Holding Summaries as of April 30, 2013 Average Annual Total Returns as of April 30, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NZF at Common Share NAV % NZF at Common Share Price -3.87 % S&P Municipal Bond Index % Lipper General & Insured Leveraged Municipal Debt Funds Classification Average % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited 21.0% Health Care 16.3% Transportation 14.1% Tax Obligation/General 12.6% U.S. Guaranteed 9.6% Education and Civic Organizations 6.2% Consumer Staples 5.6% Water and Sewer 5.5% Investment Companies 0.4% Other 8.7% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 22.6% AA 36.4% A 23.0% BBB 4.9% BB or Lower 4.4% N/R 6.6% States1 (as a % of municipal bonds) Texas 12.4% Illinois 10.8% California 9.0% Louisiana 5.9% Michigan 5.8% New York 5.4% Indiana 5.2% New Jersey 4.4% Georgia 4.3% Nevada 3.9% Washington 3.5% Florida 3.4% Colorado 3.2% Pennsylvania 2.4% Massachusetts 2.3% Ohio 2.3% Other 15.8% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. Nuveen Investments 19 Nuveen Performance Plus Municipal Fund, Inc. NPP Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 152.8% (100.0% of Total Investments) Alabama – 0.2% (0.1% of Total Investments) Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 1997A: $ 5.625%, 2/01/22 – FGIC Insured (4) 7/13 at 100.00 Ca $ 5.375%, 2/01/27 – FGIC Insured (4) 7/13 at 100.00 Ca Total Alabama Alaska – 1.4% (0.9% of Total Investments) CivicVentures, Alaska, Anchorage Convention Center Revenue Bonds, Series 2006, 5.000%, 9/01/34 – NPFG Insured 9/15 at 100.00 A1 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 B+ 5.000%, 6/01/46 6/14 at 100.00 B+ Total Alaska Arizona – 1.0% (0.6% of Total Investments) Arizona State Transportation Board, Highway Revenue Bonds, Subordinate Refunding Series 2011A, 3.000%, 7/01/13 No Opt. Call AA+ Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Total Arizona Arkansas – 0.5% (0.3% of Total Investments) Independence County, Arkansas, Hydroelectric Power Revenue Bonds, Series 2003, 5.350%, 5/01/28 – ACA Insured 7/13 at 100.00 N/R Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, Series 2005A, 5.000%, 2/01/35 2/15 at 100.00 Baa1 Total Arkansas California – 21.2% (13.9% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured 10/17 at 100.00 BBB+ Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series 2005B, 0.000%, 8/01/28 – AGM Insured No Opt. Call Aa2 Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public Improvement Project, Series 1997C, 0.000%, 9/01/20 – AGM Insured No Opt. Call AA– California Department of Water Resources, Power Supply Revenue Bonds, Refunding Series 2008H, 5.000%, 5/01/22 – AGM Insured 5/18 at 100.00 AA California Department of Water Resources, Power Supply Revenue Bonds, Series 2010M, 5.000%, 5/01/13 No Opt. Call AA California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 4/16 at 100.00 A+ 5.250%, 4/01/39 4/16 at 100.00 A+ California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 5.750%, 7/01/40 7/20 at 100.00 Baa2 California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric Company, Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) 6/17 at 100.00 A3 California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Refunding Bonds, Series 2002, 6.000%, 4/01/16 – AMBAC Insured No Opt. Call A1 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2008C, 5.625%, 7/01/35 7/18 at 100.00 A $ Coast Community College District, Orange County, California, General Obligation Bonds, Series 2006C, 0.000%, 8/01/32 – AGM Insured 8/18 at 100.00 Aa1 Desert Community College District, Riverside County, California, General Obligation Bonds, Election 2004 Series 2007C, 0.000%, 8/01/28 – AGM Insured 8/17 at 56.01 Aa2 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 Lodi Unified School District, San Joaquin County, California, General Obligation Bonds, Election 2002 Series 2004, 5.250%, 8/01/24 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 AA– (5) Los Angeles Community College District, California, General Obligation Bonds, Series 2007C, 5.000%, 8/01/32 – FGIC Insured 8/17 at 100.00 Aa1 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2009A, 5.375%, 7/01/34 1/19 at 100.00 AA M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, 6.500%, 11/01/39 No Opt. Call A Mt. Diablo Hospital District, California, Insured Hospital Revenue Bonds, Series 1993A, 5.125%, 12/01/23 – AMBAC Insured (ETM) 7/13 at 100.00 N/R (5) Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– New Haven Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/28 – NPFG Insured No Opt. Call Aa3 Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding Bonds, Redevelopment Project 1, Series 1995, 7.200%, 8/01/17 – NPFG Insured No Opt. Call Baa2 Palmdale Community Redevelopment Agency, California, Restructured Single Family Mortgage Revenue Bonds, Series 1986D, 8.000%, 4/01/16 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Palmdale, California, Certificates of Participation, Park Improvement and Avenue Construction, Series 2002, 5.000%, 9/01/32 – NPFG Insured 9/14 at 100.00 A Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 5.000%, 8/01/32 – NPFG Insured 8/17 at 100.00 A+ Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/33 – AGC Insured No Opt. Call AA– Rancho Mirage Joint Powers Financing Authority, California, Certificates of Participation, Eisenhower Medical Center, Series 1997B, 4.875%, 7/01/22 – NPFG Insured 7/15 at 102.00 Baa2 San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, Tender Option Bond Trust 3504, 19.640%, 2/01/33 (IF) 8/19 at 100.00 Aa2 San Francisco City and County, California, General Obligation Bonds, General Hospital Improvement Project, Series 2010A, 5.000%, 6/15/13 No Opt. Call Aa1 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/23 – NPFG Insured No Opt. Call Baa2 0.000%, 1/15/32 – NPFG Insured No Opt. Call Baa2 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa2 San Juan Unified School District, Sacramento County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/28 – NPFG Insured No Opt. Call Aa2 Nuveen Investments 21 Nuveen Performance Plus Municipal Fund, Inc. (continued) NPP Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, Election of 2000, Series 2002B, 0.000%, 9/01/26 – FGIC Insured No Opt. Call Aa1 $ Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 4.750%, 6/01/23 6/15 at 100.00 B+ Union Elementary School District, Santa Clara County, California, General Obligation Bonds, Series 2001B, 0.000%, 9/01/25 – FGIC Insured No Opt. Call AA+ Vacaville Unified School District, California, General Obligation Bonds, Series 2005, 5.000%, 8/01/30 – NPFG Insured 8/15 at 100.00 AA– Total California Colorado – 10.2% (6.7% of Total Investments) Adams 12 Five Star Schools, Adams County, Colorado, General Obligation Bonds, Series 2005, 5.000%, 12/15/24 (Pre-refunded 12/15/15) – AGM Insured 12/15 at 100.00 Aa2 (5) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Peak-to-Peak Charter School, Series 2004, 5.250%, 8/15/34 – SYNCORA GTY Insured 8/14 at 100.00 A Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2011A, 5.000%, 2/01/41 2/21 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2003A, 5.000%, 12/01/33 (Pre-refunded 12/01/13) – SYNCORA GTY Insured 12/13 at 100.00 N/R (5) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/21 – NPFG Insured No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/32 – NPFG Insured No Opt. Call Baa2 0.000%, 9/01/33 – NPFG Insured No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A: 0.000%, 9/01/28 – NPFG Insured No Opt. Call Baa2 0.000%, 3/01/36 – NPFG Insured No Opt. Call Baa2 Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/15/22 (Pre-refunded 12/15/14) – AGM Insured (UB) 12/14 at 100.00 Aa2 (5) Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 40 University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – FGIC Insured 6/15 at 100.00 Aa2 University of Colorado, Enterprise System Revenue Bonds, Series 2005: 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (5) 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (5) Total Colorado Connecticut – 0.8% (0.5% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 2007Z-1, 5.000%, 7/01/42 7/16 at 100.00 AAA District of Columbia – 1.3% (0.9% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.250%, 5/15/24 5/13 at 100.00 A1 District of Columbia, Revenue Bonds, National Public Radio, Series 2010A, 5.000%, 4/01/43 (Pre-refunded 4/01/15) 4/15 at 100.00 AA– (5) 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value District of Columbia (continued) $ Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 A1 $ Total District of Columbia Florida – 7.4% (4.8% of Total Investments) Beacon Tradeport Community Development District, Miami-Dade County, Florida, Special Assessment Bonds, Commercial Project, Series 2002A, 5.625%, 5/01/32 – RAAI Insured 5/14 at 100.00 N/R Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Venice Homes Apartments, Series 2001A: 5.700%, 1/01/32 – AGM Insured (Alternative Minimum Tax) 7/13 at 100.00 AA– 5.800%, 1/01/36 – AGM Insured (Alternative Minimum Tax) 7/13 at 100.00 AA– Broward County School Board, Florida, Certificates of Participation, Series 2003, 5.250%, 7/01/19 (Pre-refunded 7/01/13) – NPFG Insured 7/13 at 100.00 Aa3 (5) Collier County, Florida, Special Obligation Revenue Bonds, Series 2010, 3.000%, 7/01/13 No Opt. Call AA Escambia County Health Facilities Authority, Florida, Revenue Bonds, Ascension Health Credit Group, Series 2003A, 5.250%, 11/15/14 No Opt. Call AA+ Florida Department of Environmental Protection, Florida Forever Revenue Bonds, Refunding Series 2010D, 5.000%, 7/01/13 No Opt. Call AA– Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-2, 4.950%, 7/01/37 (Alternative Minimum Tax) 1/16 at 100.00 AA+ Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, Series 2003A, 5.250%, 10/01/17 – NPFG Insured (Alternative Minimum Tax) 10/13 at 100.00 A+ JEA, Florida, Electric System Revenue Bonds, Series Three 2006A, 5.000%, 10/01/41 – AGM Insured (UB) 4/15 at 100.00 Aa2 Martin County, Florida, Utilities System Refunding Revenue Bonds, Series 1998, 5.500%, 10/01/13 – FGIC Insured No Opt. Call AA Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005A, 5.000%, 10/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) 10/15 at 100.00 A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010A- 1, 5.375%, 10/01/41 10/20 at 100.00 A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 5.000%, 10/01/27 10/20 at 100.00 A Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 Orange County Health Facilities Authority, Florida, Orlando Regional Healthcare System Revenue Bonds, Series 2009, 5.125%, 10/01/26 10/19 at 100.00 A Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/25 – AMBAC Insured 8/15 at 100.00 AA Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 Baa2 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 Baa2 Saint Petersburg, Florida, Public Utility Revenue Bonds, Refunding Series 2009B, 5.000%, 10/01/13 No Opt. Call Aa2 Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5.000%, 11/15/33 5/22 at 100.00 Aa2 Total Florida Georgia – 1.1% (0.7% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.500%, 11/01/22 – FGIC Insured No Opt. Call A1 DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 9/20 at 100.00 BBB Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured 8/18 at 100.00 AA– Total Georgia Nuveen Investments 23 Nuveen Performance Plus Municipal Fund, Inc. (continued) NPP Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Idaho – 0.0% (0.0% of Total Investments) $ Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.200%, 7/01/14 (Alternative Minimum Tax) 7/13 at 100.00 A1 $ Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000G-2, 5.950%, 7/01/25 (Alternative Minimum Tax) 7/13 at 100.00 AAA Total Idaho Illinois – 27.8% (18.2% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1, 0.000%, 12/01/19 – FGIC Insured No Opt. Call A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured No Opt. Call A+ Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/21 – FGIC Insured No Opt. Call Aa3 0.000%, 1/01/22 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1996A, 5.500%, 1/01/29 – NPFG Insured 7/13 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.000%, 1/01/33 – FGIC Insured 1/16 at 100.00 A2 Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA DuPage County Forest Preserve District, Illinois, General Obligation Bonds, Series 2000: 0.000%, 11/01/18 No Opt. Call AAA 0.000%, 11/01/19 No Opt. Call AAA Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding Series 2003A, 5.000%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa1 (5) Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond Trust 1137, 9.266%, 7/01/46 (IF) 7/17 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 5.500%, 8/15/41 (WI/DD, Settling 5/02/13) (UB) 2/21 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/01/34 7/14 at 100.00 Aa1 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 Aa1 (5) Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A: 6.000%, 8/15/23 8/18 at 100.00 BBB+ 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 BBB+ Illinois Health Facilities Authority, FHA-Insured Mortgage Revenue Refunding Bonds, Sinai Health System, Series 2003, 5.150%, 2/15/37 8/13 at 100.00 Aa2 Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2003, 6.000%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 AA+ (5) Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 1999, 5.250%, 8/15/15 8/13 at 100.00 BBB+ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/24 8/22 at 100.00 A2 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 (WI/DD, Settling 5/16/13) 1/23 at 100.00 AA– 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Kane, Kendall, LaSalle, and Will Counties, Illinois, Community College District 516, General Obligation Bonds, Series 2005E, 0.000%, 12/15/24 (Pre-refunded 12/15/13) – FGIC Insured 12/13 at 57.71 AA+ (5) $ Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Hospitality Facility, Series 1996, 7.000%, 7/01/26 (ETM) No Opt. Call Aaa Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/18 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/20 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/24 – NPFG Insured No Opt. Call AA– Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured (ETM) No Opt. Call AA– (5) Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.000%, 2/01/30 – AGM Insured 2/20 at 100.00 AA– Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1999, 5.750%, 6/01/23 – AGM Insured No Opt. Call AA Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured No Opt. Call Aa2 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured (ETM) No Opt. Call Aa2 (5) Total Illinois Indiana – 3.7% (2.4% of Total Investments) Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.250%, 8/01/36 8/16 at 100.00 Baa2 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 5.000%, 5/01/42 5/23 at 100.00 A Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Clarian Health Obligation Group, Series 2006B, 5.000%, 2/15/23 2/16 at 100.00 AA– Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (5) Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured No Opt. Call AA– Indiana Health Facility Financing Authority, Revenue Bonds, Ancilla Systems Inc. Obligated Group, Series 1997, 5.250%, 7/01/22 – NPFG Insured (ETM) 7/13 at 100.00 A (5) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A– Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured 5/15 at 100.00 A (5) Indiana University, Student Fee Revenue Bonds, Series 2003O, 5.250%, 8/01/20 (Pre-refunded 8/01/13) – FGIC Insured 8/13 at 100.00 Aaa Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – AMBAC Insured No Opt. Call AA Shelbyville Central Renovation School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 4.375%, 7/15/26 – NPFG Insured 7/15 at 100.00 AA+ Sunman Dearborn High School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 5.000%, 7/15/25 (Pre-refunded 1/15/15) – NPFG Insured 1/15 at 100.00 AA+ (5) Zionsville Community Schools Building Corporation, Indiana, First Mortgage Bonds, Series 2005Z, 0.000%, 1/15/28 – AGM Insured No Opt. Call AA– Total Indiana Nuveen Investments 25 Nuveen Performance Plus Municipal Fund, Inc. (continued) NPP Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Iowa – 2.0% (1.3% of Total Investments) $ Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.500%, 7/01/21 7/16 at 100.00 BB+ $ Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 0.8% (0.5% of Total Investments) Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/23 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Total Kansas Louisiana – 2.6% (1.7% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Refunding Bonds, Series 1997B-1, 5.750%, 10/01/26 7/13 at 100.00 Aaa Lafayette City and Parish, Louisiana, Utilities Revenue Bonds, Series 2004, 5.250%, 11/01/25 (Pre-refunded 11/01/14) – NPFG Insured 11/14 at 100.00 A+ (5) Louisiana State University and Agricultural and Mechanical College Board of Supervisors, Auxiliary Revenue Bonds, University Health Sciences Center Projects, Series 2000, 6.375%, 5/01/31 – NPFG Insured 7/13 at 100.00 AA– Louisiana State, General Obligation Bonds, Series 2006C, 5.000%, 5/01/13 – AGM Insured No Opt. Call AA Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 5/13 at 100.00 A1 5.875%, 5/15/39 5/13 at 100.00 A– Total Louisiana Maine – 0.7% (0.5% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/41 7/21 at 100.00 Baa3 Portland, Maine, Airport Revenue Bonds, Series 2003A, 5.000%, 7/01/32 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 AA– (5) Total Maine Maryland – 0.3% (0.2% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008, 6.000%, 1/01/28 1/18 at 100.00 BBB Massachusetts – 2.8% (1.8% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/37 1/20 at 100.00 A+ Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: 5.125%, 8/01/28 – NPFG Insured 7/13 at 100.00 BBB 5.125%, 2/01/34 – NPFG Insured 7/13 at 100.00 BBB Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health System, Series 2005F, 5.000%, 10/01/19 – AGC Insured 10/15 at 100.00 AA– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/38 7/18 at 100.00 A– Total Massachusetts 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan – 3.6% (2.3% of Total Investments) $ Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 A+ $ Detroit Water Supply System, Michigan, Water Supply System Revenue Senior Lien Bonds, Series 2006A, 5.250%, 7/01/16 – NPFG Insured No Opt. Call Baa2 Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A: 5.000%, 7/01/30 – NPFG Insured 7/15 at 100.00 A 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Refunding Series 2005C, 5.000%, 7/01/22 – FGIC Insured 7/15 at 100.00 A+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/01/33 – FGIC Insured 7/16 at 100.00 A Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured 5/20 at 100.00 A2 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – FGIC Insured 10/16 at 50.02 Aa3 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II, 5.000%, 10/15/29 – NPFG Insured 10/13 at 100.00 Aa3 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue and Refunding Bonds, William Beaumont Hospital Obligated Group, Series 2009W, 6.375%, 8/01/29 8/19 at 100.00 A1 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Michigan Minnesota – 1.8% (1.2% of Total Investments) St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured 11/15 at 103.00 AA– Mississippi – 1.2% (0.8% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 10/13 at 100.00 BBB Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) 9/14 at 100.00 AA– Total Mississippi Missouri – 2.1% (1.3% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B: 5.250%, 10/01/14 – AGM Insured 10/13 at 100.00 AA– 5.000%, 10/01/32 – AGM Insured 10/13 at 100.00 AA– Kansas City, Missouri, Airport Revenue Bonds, General Improvement Projects, Series 2003B, 5.250%, 9/01/17 – FGIC Insured 9/13 at 100.00 A+ Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Total Missouri Nevada – 3.6% (2.4% of Total Investments) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, 5.250%, 7/01/31 7/17 at 100.00 AA Reno, Neveda, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.608%, 7/01/31 – BHAC Insured (IF) (7) 7/17 at 100.00 AA+ Total Nevada Nuveen Investments 27 Nuveen Performance Plus Municipal Fund, Inc. (continued) NPP Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Hampshire – 0.6% (0.4% of Total Investments) $ New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 Baa1 $ New Jersey – 5.8% (3.8% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/33 – NPFG Insured 7/14 at 100.00 A New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BB+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2001C, 5.500%, 12/15/18 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 5.500%, 6/15/23 (Pre-refunded 6/15/13) 6/13 at 100.00 Aaa New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/26 – AMBAC Insured No Opt. Call AA+ 0.000%, 12/15/30 – FGIC Insured No Opt. Call A+ 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/20 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 AA– (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003, 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New York – 4.6% (3.0% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Kaleida Health, Series 2004, 5.050%, 2/15/25 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program, Gateway-Longview Inc., Series 1998A, 5.500%, 7/01/18 – AMBAC Insured 7/13 at 100.00 N/R Dormitory Authority of the State of New York, Revenue Bonds, St. Barnabas Hospital, Series 1997, 5.450%, 8/01/35 – AMBAC Insured 8/13 at 100.00 N/R Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate University, Series 2003A, 5.000%, 7/01/23 (Pre-refunded 7/01/13) 7/13 at 100.00 AA (5) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B 4.500%, 11/15/32 – AGM Insured (UB) 11/16 at 100.00 AA– New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2004B, 5.000%, 8/01/24 (Pre-refunded 8/01/13) 8/13 at 100.00 AAA New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2012A, 2.000%, 6/15/13 No Opt. Call AAA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB– Total New York North Carolina – 2.3% (1.5% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/39 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (5) North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/31 10/22 at 100.00 AA– North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University Health System, Series 2009A, 5.000%, 6/01/42 6/19 at 100.00 AA North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured 11/16 at 100.00 AA+ Total North Carolina 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value North Dakota – 0.5% (0.3% of Total Investments) $ Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.250%, 11/01/31 11/21 at 100.00 A+ $ Ohio – 6.3% (4.1% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 AA– Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/19 – AMBAC Insured 2/14 at 100.00 A1 Total Ohio Pennsylvania – 3.8% (2.5% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 8/19 at 100.00 Aa3 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 1998: 0.000%, 5/15/22 – AGM Insured No Opt. Call AA– 0.000%, 5/15/23 – AGM Insured No Opt. Call AA– 0.000%, 5/15/24 – AGM Insured No Opt. Call AA– 0.000%, 5/15/26 – AGM Insured No Opt. Call AA– 0.000%, 11/15/26 – AGM Insured No Opt. Call AA– 0.000%, 5/15/28 – AGM Insured No Opt. Call AA– 0.000%, 11/15/28 – AGM Insured No Opt. Call AA– Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, Northampton Generating Project, Senior Lien Series 2013A0 & AE2, 5.000%, 12/01/23 5/13 at 100.00 N/R Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Total Pennsylvania Puerto Rico – 5.7% (3.7% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2003NN, 5.125%, 7/01/29 (Pre-refunded 7/01/13) 7/13 at 100.00 AA+ (5) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005SS, 5.000%, 7/01/25 – NPFG Insured 7/15 at 100.00 BBB+ Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007TT, 5.000%, 7/01/20 7/17 at 100.00 BBB+ Puerto Rico Electric Power Authority, Power Revenue Bonds, Series WW, 5.000%, 7/01/28 7/18 at 100.00 BBB+ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2005L, 5.250%, 7/01/23 – NPFG Insured No Opt. Call BBB Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call BBB Nuveen Investments 29 Nuveen Performance Plus Municipal Fund, Inc. (continued) NPP Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Puerto Rico (continued) $ Puerto Rico Municipal Finance Agency, Series 2005A, 5.250%, 8/01/24 8/15 at 100.00 BBB– $ Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2007M, 5.750%, 7/01/17 No Opt. Call BBB– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 5.000%, 8/01/24 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 0.000%, 8/01/33 8/29 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Tender Option Bonds Trust 3101, 18.606%, 8/01/57 (IF) (7) 8/17 at 100.00 AA– Total Puerto Rico Rhode Island – 0.2% (0.1% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.125%, 6/01/32 7/13 at 100.00 BBB+ South Carolina – 3.0% (2.0% of Total Investments) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 2/15/25 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 Baa2 (5) Myrtle Beach, South Carolina, Hospitality and Accommodation Fee Revenue Bonds, Series 2004A, 5.375%, 6/01/20 – FGIC Insured 6/14 at 100.00 A+ Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/31 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/32 – AMBAC Insured No Opt. Call A– South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 5.250%, 10/01/40 10/19 at 100.00 A1 Total South Carolina Tennessee – 0.7% (0.5% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – NPFG Insured 7/23 at 100.00 Baa1 (5) Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured 12/17 at 100.00 N/R Total Tennessee Texas – 11.6% (7.6% of Total Investments) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Series 2006, 5.000%, 5/01/35 – NPFG Insured 5/16 at 100.00 A1 Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa2 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005: 5.000%, 1/01/35 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 Baa2 (5) 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 Baa2 (5) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 Baa2 Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, Schoolhouse Series 2005C, 5.000%, 2/15/30 (Pre-refunded 2/15/15) 2/15 at 100.00 AAA 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Fort Bend County, Texas, General Obligation Bonds, Toll Road Series 2006, 5.000%, 3/01/32 (Pre-refunded 9/01/13) – NPFG Insured 9/13 at 100.00 AA+ (5) $ Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 2001B, 5.250%, 11/15/40 – NPFG Insured 5/13 at 100.00 Baa2 Houston Independent School District, Public Facility Corporation, Harris County, Texas, Lease Revenue Bonds, Cesar E. Chavez High School, Series 1998A, 0.000%, 9/15/19 – AMBAC Insured No Opt. Call AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/23 – AGM Insured No Opt. Call AA– Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 5.500%, 7/01/39 7/18 at 100.00 AA– Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 2/16 at 100.00 BBB– Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/40 8/14 at 23.67 AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008: 0.000%, 8/15/39 8/17 at 27.35 AAA 0.000%, 8/15/41 8/17 at 24.20 AAA Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/28 (Alternative Minimum Tax) 11/22 at 100.00 BBB– Northwest Independent School District, Denton County, Texas, General Obligation Bonds, Series 2007, 5.000%, 2/15/32 No Opt. Call Aaa Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– Texas A&M University, Permanent University Fund Bonds, Series 2006, 5.000%, 7/01/36 No Opt. Call AAA Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/27 No Opt. Call A3 5.000%, 12/15/30 No Opt. Call A3 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue Bonds, Series 2010A, 5.000%, 7/01/13 No Opt. Call AAA Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Wood County Central Hospital District, Texas, Revenue Bonds, East Texas Medical Center Quitman Project, Series 2011, 6.000%, 11/01/41 11/21 at 100.00 Baa2 Total Texas Utah – 0.6% (0.4% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Housing Corporation, Single Family Mortgage Bonds, Series 2002A-1, 5.300%, 7/01/18 (Alternative Minimum Tax) 7/13 at 100.00 AA– Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000D-1, 6.050%, 7/01/14 (Alternative Minimum Tax) 7/13 at 100.00 AA– Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class II, 6.150%, 1/01/27 (Alternative Minimum Tax) 7/13 at 100.00 AAA Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class III, 6.000%, 1/01/15 (Alternative Minimum Tax) 7/13 at 100.00 AA– Nuveen Investments 31 Nuveen Performance Plus Municipal Fund, Inc. (continued) NPP Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utah (continued) $ Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001A-2, 5.650%, 7/01/27 (Alternative Minimum Tax) 7/13 at 100.00 AA $ Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001B-1, 5.750%, 7/01/19 (Alternative Minimum Tax) 7/13 at 100.00 Aaa Total Utah Virgin Islands – 0.5% (0.4% of Total Investments) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.000%, 10/01/33 – RAAI Insured 10/14 at 100.00 BBB+ Virginia – 3.3% (2.2% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured 10/26 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Virginia Port Authority, Revenue Bonds, Port Authority Facilities, Series 2003, 5.125%, 7/01/14 – NPFG Insured (Alternative Minimum Tax) No Opt. Call Aa3 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 3.8% (2.5% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/26 – NPFG Insured No Opt. Call AA+ Cowlitz County Public Utilities District 1, Washington, Electric Production Revenue Bonds, Series 2004: 5.000%, 9/01/22 – FGIC Insured 9/14 at 100.00 A1 5.000%, 9/01/28 – FGIC Insured 9/14 at 100.00 A1 Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 1, Series 2003A, 5.500%, 7/01/16 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa1 (5) Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Series 2012A, 5.000%, 10/01/32 10/22 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured (UB) (7) 10/16 at 100.00 AA Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2008D, 5.000%, 1/01/33 No Opt. Call AA+ Total Washington 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 1.4% (1.0% of Total Investments) $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/40 2/22 at 100.00 A– $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A, 5.250%, 8/15/23 8/16 at 100.00 A– Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 6.250%, 5/01/37 5/19 at 100.00 AA– Wisconsin State, General Obligation Bonds, Refunding Series 2010-1, 5.000%, 5/01/133 No Opt. Call3 AA Wisconsin State, Transportation Revenue Bonds, Series 2012-1, 2.000%, 7/01/13 No Opt. Call AA+ Total Wisconsin $ Total Municipal Bonds (cost $1,377,512,310) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Nevada – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (6), (8) 5.500% 7/15/19 N/R $ 59 Las Vegas Monorail Company, Senior Interest Bonds (6), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $4,942) Total Investments (cost $1,377,517,252) – 152.8% Floating Rate Obligations – (2.5)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (52.7)% (9) ) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.5%. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 33 Nuveen Municipal Advantage Fund, Inc. NMA Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 146.3% (100.0% of Total Investments) Alaska – 1.6% (1.1% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A: $ 5.250%, 12/01/34 – FGIC Insured (UB) 12/14 at 100.00 AA+ $ 5.250%, 12/01/41 – FGIC Insured (UB) 12/14 at 100.00 AA+ Alaska Railroad Corporation, Capital Grant Receipts Bonds, Section 5307 and 5309 Formula Funds, Series 2006, 5.000%, 8/01/17 – FGIC Insured 8/16 at 100.00 A+ CivicVentures, Alaska, Anchorage Convention Center Revenue Bonds, Series 2006, 5.000%, 9/01/34 – NPFG Insured 9/15 at 100.00 A1 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 4.625%, 6/01/23 6/14 at 100.00 Ba1 5.000%, 6/01/46 6/14 at 100.00 B+ Total Alaska Arizona – 3.1% (2.1% of Total Investments) Arizona Board of Regents, Certificates of Participation, Arizona State University, Refunding Series 2006, 5.000%, 7/01/25 – NPFG Insured 7/17 at 100.00 AA– Maricopa County Industrial Development Authority, Arizona, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, 5.250%, 7/01/32 7/17 at 100.00 A Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A, 5.000%, 7/01/38 7/18 at 100.00 AA– Total Arizona California – 23.8% (16.2% of Total Investments) ABC Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2000B, 0.000%, 8/01/23 – FGIC Insured No Opt. Call Aa3 Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured 10/17 at 100.00 BBB+ Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series 2005B, 0.000%, 8/01/28 – AGM Insured No Opt. Call Aa2 Calexico Unified School District, Imperial County, California, General Obligation Bonds, Series 2005B: 0.000%, 8/01/32 – FGIC Insured No Opt. Call A 0.000%, 8/01/34 – FGIC Insured No Opt. Call A California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Merced County Tobacco Funding Corporation, Series 2005A, 5.000%, 6/01/26 6/15 at 100.00 BBB California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A, 5.125%, 6/01/29 (Pre-refunded 6/01/14) 6/14 at 100.00 A2 (4) California State, General Obligation Bonds, Series 2003, 5.250%, 2/01/28 8/13 at 100.00 A California State, General Obligation Bonds, Series 2003: 5.250%, 2/01/28 (Pre-refunded 8/01/13) 8/13 at 100.00 Aaa 5.250%, 2/01/28 (Pre-refunded 8/01/13) 8/13 at 100.00 Aaa California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 0.000%, 9/01/31 – FGIC Insured No Opt. Call N/R 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) Colton Joint Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2006C: $ 0.000%, 2/01/33 – FGIC Insured 2/15 at 38.73 A+ $ 0.000%, 2/01/37 – FGIC Insured No Opt. Call A+ Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 1989, 7.750%, 5/01/22 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Cupertino Union School District, Santa Clara County, California, General Obligation Bonds, Series 2003B, 0.000%, 8/01/25 – FGIC Insured 8/13 at 55.54 Aa1 Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 1, Series 2004B, 0.000%, 10/01/28 – NPFG Insured No Opt. Call A+ Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 2, Series 2002A, 0.000%, 7/01/27 – NPFG Insured No Opt. Call Aa3 Gateway Unified School District, California, General Obligation Bonds, Series 2004B, 0.000%, 8/01/32 – FGIC Insured No Opt. Call A1 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2005, 0.000%, 8/01/31 – NPFG Insured No Opt. Call Aa2 Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 Lodi Unified School District, San Joaquin County, California, General Obligation Bonds, Election 2002 Series 2004, 5.000%, 8/01/29 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 AA- (4) Los Angeles County Metropolitan Transportation Authority, California, Proposition A First Tier Senior Sales Tax Revenue Bonds, Series 2003A, 5.000%, 7/01/18 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 AAA Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2007A, 4.500%, 1/01/28 – NPFG Insured 7/17 at 100.00 Aa2 M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– North Orange County Community College District, California, General Obligation Bonds, Series 2003B: 0.000%, 8/01/25 – FGIC Insured No Opt. Call Aa1 0.000%, 8/01/26 – FGIC Insured No Opt. Call Aa1 Palmdale Community Redevelopment Agency, California, Single Family Restructured Mortgage Revenue Bonds, Series 1986A, 8.000%, 3/01/16 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 0.000%, 8/01/24 – NPFG Insured No Opt. Call A+ Pasadena, California, Certificates of Participation, Refunding Series 2008C, 5.000%, 2/01/33 2/18 at 100.00 AA+ Perris, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1989A, 7.600%, 1/01/23 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa San Diego Community College District, California, General Obligation Bonds, Series 2005, 5.000%, 5/01/25 (Pre-refunded 5/01/15) – AGM Insured 5/15 at 100.00 AA+ (4) San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, Tender Option Bond Trust 3504, 19.640%, 2/01/33 (IF) 8/19 at 100.00 Aa2 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Senior Lien Toll Road Revenue Bonds, Series 1993, 0.000%, 1/01/24 (ETM) No Opt. Call Aaa Nuveen Investments 35 Nuveen Municipal Advantage Fund, Inc. (continued) NMA Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: $ 0.000%, 1/15/23 – NPFG Insured No Opt. Call Baa2 $ 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa2 San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 0.000%, 9/01/29 – NPFG Insured 9/15 at 100.00 Aa1 Walnut Valley Unified School District, Los Angeles County, California, General Obligation Bonds, Election 2000 Series 2003D, 0.000%, 8/01/27 – FGIC Insured No Opt. Call Aa2 Total California Colorado – 10.0% (6.8% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – SYNCORA GTY Insured 10/16 at 100.00 BBB– Colorado Department of Transportation, Revenue Anticipation Bonds, Series 2003A, 5.250%, 12/15/15 (Pre-refunded 12/15/13) – AMBAC Insured 12/13 at 100.00 AA (4) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 4.500%, 9/01/38 9/16 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2009A, 5.500%, 7/01/34 7/19 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Poudre Valley Health System, Series 2005C, 5.250%, 3/01/40 – AGM Insured 9/18 at 102.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ Denver City and County, Colorado, Airport System Revenue Bonds, Series 2005A, 5.000%, 11/15/25 – SYNCORA GTY Insured 11/15 at 100.00 A+ Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2006, 4.750%, 12/01/35 – SYNCORA GTY Insured 11/16 at 100.00 BBB– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B: 0.000%, 9/01/16 – NPFG Insured No Opt. Call Baa2 0.000%, 9/01/26 – NPFG Insured No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/29 – NPFG Insured No Opt. Call Baa2 0.000%, 9/01/31 – NPFG Insured No Opt. Call Baa2 0.000%, 9/01/32 – NPFG Insured No Opt. Call Baa2 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.000%, 1/15/34 7/20 at 100.00 Baa3 Total Colorado Florida – 4.5% (3.1% of Total Investments) Florida Housing Finance Corporation, Housing Revenue Bonds, Stratford Point Apartments, Series 2000O-1, 5.850%, 12/01/31 – AGM Insured (Alternative Minimum Tax) 6/13 at 100.00 AA– Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2003, 5.000%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 A1 (4) Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 South Broward Hospital District, Florida, Hospital Refunding Revenue Bonds, Memorial Health System, Series 2008, 5.000%, 5/01/28 5/18 at 100.00 AA– 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) 8/17 at 100.00 AA $ Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5.000%, 11/15/33 5/22 at 100.00 Aa2 Total Florida Georgia – 1.6% (1.1% of Total Investments) Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.250%, 10/01/39 – AGM Insured 10/14 at 100.00 AA– Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004, 5.000%, 12/01/26 12/14 at 100.00 BB– DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 9/20 at 100.00 BBB Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 7.625%, 12/01/30 12/20 at 100.00 N/R Total Georgia Illinois – 15.4% (10.5% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Refunding Series 2004A, 5.000%, 12/01/20 – NPFG Insured 12/14 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1, 0.000%, 12/01/28 – FGIC Insured No Opt. Call A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 0.000%, 12/01/31 – FGIC Insured No Opt. Call A+ Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 12/21 at 100.00 AA Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/37 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2004A, 5.000%, 1/01/28 – NPFG Insured 1/15 at 100.00 A2 Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond Trust 1137, 9.266%, 7/01/15 (IF) No Opt. Call Aa1 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 6.875%, 8/15/38 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 6.000%, 8/15/23 8/18 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, Series 2002, 5.625%, 1/01/28 7/13 at 100.00 Baa2 Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/21 No Opt. Call A2 Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 5.000%, 1/01/20 – AGM Insured 7/16 at 100.00 AA– Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 1/01/23 – AGM Insured 1/15 at 66.94 A1 Nuveen Investments 37 Nuveen Municipal Advantage Fund, Inc. (continued) NMA Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ McHenry and Kane Counties Community Consolidated School District 158, Huntley, Illinois, General Obligation Bonds, Series 2003, 0.000%, 1/01/21 – FGIC Insured No Opt. Call N/R $ Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1993A, 0.000%, 6/15/21 – FGIC Insured No Opt. Call A3 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A, 0.000%, 6/15/41 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A, 0.000%, 6/15/24 – NPFG Insured No Opt. Call AA– Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1990A, 7.200%, 11/01/20 – AMBAC Insured No Opt. Call AA Springfield, Illinois, Electric Revenue Bonds, Series 2006, 5.000%, 3/01/26 – NPFG Insured 3/16 at 100.00 A Will and Kendall Counties Community Consolidated School District 202 Plainfield, Illinois, General Obligation Bonds, Series 2003A, 5.000%, 1/01/18 – FGIC Insured 7/13 at 100.00 A+ Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/24 – AGM Insured No Opt. Call Aa2 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/24 – AGM Insured (ETM) No Opt. Call Aa2 Total Illinois Indiana – 4.9% (3.3% of Total Investments) Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point Community School Corporation, Series 2000, 0.000%, 1/15/24 – NPFG Insured No Opt. Call A Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 5.000%, 5/01/42 5/23 at 100.00 A Indiana Finance Authority, Provate Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 5.250%, 12/01/38 12/19 at 100.00 AA Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006B-5, 5.000%, 11/15/36 11/16 at 100.00 AA+ Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (4) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A– Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – AMBAC Insured No Opt. Call AA St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 1999, 5.450%, 2/15/14 (5) No Opt. Call N/R (4) Total Indiana Iowa – 0.9% (0.6% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 5.375%, 6/01/38 6/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kansas – 1.1% (0.8% of Total Investments) $ Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured 1/17 at 100.00 BB+ $ Wamego, Kansas, Pollution Control Revenue Bonds, Kansas Gas and Electric Company, Series 2004, 5.300%, 6/01/31 – NPFG Insured 6/14 at 100.00 A– Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Total Kansas Kentucky – 1.4% (1.0% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010B, 6.375%, 3/01/40 6/20 at 100.00 BBB+ Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare System Obligated Group, Series 2009A, 5.375%, 8/15/24 8/19 at 100.00 AA– Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured 6/18 at 100.00 AA– Total Kentucky Louisiana – 9.1% (6.3% of Total Investments) Louisiana Public Facilities Authority, Extended Care Facilities Revenue Bonds, Comm-Care Corporation Project, Series 1994: 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 28 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, Trust 660, 15.895%, 5/01/34 (IF) 5/16 at 100.00 Aa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 5.000%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 5/13 at 100.00 A1 5.875%, 5/15/39 5/13 at 100.00 A– Total Louisiana Maine – 0.2% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/41 7/21 at 100.00 Baa3 Massachusetts – 2.5% (1.7% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2004A, 5.000%, 7/01/28 (Pre-refunded 7/01/14) 7/14 at 100.00 AA+ (4) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/32 1/20 at 100.00 A+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/33 7/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial Healthcare, Series 1998A, 5.000%, 7/01/28 – AMBAC Insured 7/13 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Total Massachusetts Nuveen Investments 39 Nuveen Municipal Advantage Fund, Inc. (continued) NMA Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan – 3.3% (2.3% of Total Investments) $ Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.000%, 7/01/32 7/22 at 100.00 A+ $ Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Refunding Senior Lien Series 2006D, 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Refunding Series 2005C, 5.000%, 7/01/16 – FGIC Insured No Opt. Call A+ Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/01/36 – BHAC Insured 7/18 at 100.00 AA+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/01/31 – BHAC Insured 7/18 at 100.00 AA+ Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – FGIC Insured 10/16 at 50.02 Aa3 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II, 5.000%, 10/15/29 – NPFG Insured 10/13 at 100.00 Aa3 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– Total Michigan Missouri – 2.9% (2.0% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B: 5.000%, 10/01/23 – AGM Insured 10/13 at 100.00 AA– 5.000%, 10/01/32 – AGM Insured 10/13 at 100.00 AA– Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1, 0.000%, 4/15/29 – AMBAC Insured No Opt. Call AA– Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Total Missouri Nevada – 4.6% (3.2% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, Series 2008, 18.885%, 7/01/31 – BHAC Insured (IF) (6) 7/17 at 100.00 AA+ Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Water & Refunding Series 2009D, 5.000%, 6/01/27 6/19 at 100.00 AA+ North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 A Total Nevada New Hampshire – 0.2% (0.2% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 Baa1 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey – 3.2% (2.2% of Total Investments) $ New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/33 – NPFG Insured 7/14 at 100.00 A $ New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Series 2004D, 5.000%, 7/01/29 (Pre-refunded 7/01/14) 7/14 at 100.00 AAA New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004A, 5.250%, 6/15/18 (Pre-refunded 6/15/14) – FGIC Insured 6/14 at 100.00 Aaa New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/30 – FGIC Insured No Opt. Call A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New York – 7.4% (5.1% of Total Investments) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012F, 5.000%, 11/15/26 11/22 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 6/13 at 100.00 BB New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 2002, 7.625%, 12/01/32 (Alternative Minimum Tax) 12/13 at 100.00 BB New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2005D, 5.000%, 6/15/38 6/15 at 100.00 AAA New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) 12/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 4.750%, 11/01/27 5/17 at 100.00 AAA New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2012A, 2.000%, 6/15/13 No Opt. Call AAA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Total New York North Carolina – 1.7% (1.2% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 5.250%, 1/01/20 – AMBAC Insured 1/16 at 100.00 A– North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University Health System, Series 2009A, 5.000%, 6/01/42 6/19 at 100.00 AA North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured 11/16 at 100.00 AA+ North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA– Total North Carolina Nuveen Investments 41 Nuveen Municipal Advantage Fund, Inc. (continued) NMA Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value North Dakota – 0.6% (0.4% of Total Investments) $ Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.000%, 11/01/28 11/21 at 100.00 A+ $ Ward County Health Care, North Dakota, Revenue Bonds, Trinity Obligated Group, Series 2006, 5.125%, 7/01/25 7/16 at 100.00 BBB– Total North Dakota Ohio – 6.7% (4.6% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Total Ohio Oklahoma – 2.6% (1.7% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical Center, Series 2008B, 5.250%, 8/15/38 8/18 at 100.00 AA– Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 5.000%, 2/15/42 2/17 at 100.00 A Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/01/47 – FGIC Insured 1/17 at 100.00 A Total Oklahoma Oregon – 0.5% (0.3% of Total Investments) Oregon State Facilities Authority, Revenue Bonds, Willamette University, Series 2007A, 5.000%, 10/01/36 10/17 at 100.00 A Pennsylvania – 4.8% (3.3% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.625%, 8/15/39 8/19 at 100.00 Aa3 Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – AGM Insured 12/18 at 100.00 AA– Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.750%, 8/01/30 8/15 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2003, 5.375%, 7/15/29 7/13 at 100.00 A– Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 AA 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania (continued) $ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2004A, 5.500%, 12/01/31 – AMBAC Insured 12/14 at 100.00 A+ $ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.250%, 5/15/30 5/20 at 100.00 AA Total Pennsylvania Puerto Rico – 7.7% (5.3% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2012A, 5.125%, 7/01/37 7/22 at 100.00 BBB– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/26 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.750%, 7/01/36 7/20 at 100.00 BBB+ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N: 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Baa3 5.250%, 7/01/39 – FGIC Insured No Opt. Call BBB Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, Series 2003, 5.000%, 7/01/28 – CIFG Insured 7/13 at 100.00 BBB– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call Baa2 Total Puerto Rico Rhode Island – 1.2% (0.8% of Total Investments) Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, Lifespan Obligated Group, Series 1996, 5.500%, 5/15/16 – NPFG Insured 7/13 at 100.00 Baa1 Rhode Island Housing and Mortgage Finance Corporation, Homeownership Opportunity Bond Program, Series 50A, 4.650%, 10/01/34 10/14 at 100.00 AA+ Total Rhode Island South Carolina – 2.1% (1.4% of Total Investments) Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and Improvement Bonds, Series 2003, 5.750%, 11/01/28 (Pre-refunded 11/01/13) 11/13 at 100.00 AA- (4) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 Baa2 (4) Myrtle Beach, South Carolina, Hospitality and Accommodation Fee Revenue Bonds, Series 2004A, 5.000%, 6/01/36 – FGIC Insured 6/14 at 100.00 A+ Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, 0.000%, 1/01/23 – FGIC Insured No Opt. Call A– South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric System, Series 2003A, 5.000%, 1/01/21 (Pre-refunded 7/01/13) – AMBAC Insured 7/13 at 100.00 Aa3 (4) South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric System, Series 2003A, 5.000%, 1/01/21 – AMBAC Insured 7/13 at 100.00 AA– South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 5.250%, 10/01/40 10/19 at 100.00 A1 Total South Carolina Nuveen Investments 43 Nuveen Municipal Advantage Fund, Inc. (continued) NMA Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Dakota – 0.4% (0.3% of Total Investments) $ South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, Series 2007, 5.000%, 11/01/40 5/17 at 100.00 A+ $ Tennessee – 0.2% (0.1% of Total Investments) Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured 12/17 at 100.00 N/R Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/46 (5) 11/17 at 100.00 N/R Total Tennessee Texas – 11.7% (8.0% of Total Investments) Beaumont Independent School District, Jefferson County, Texas, General Obligation Bonds, Series 2008, 5.000%, 2/15/38 2/17 at 100.00 AAA Brazos River Authority, Texas, Revenue Refunding Bonds, Houston Lighting and Power Company, Series 1998, 5.050%, 11/01/18 – AMBAC Insured (Alternative Minimum Tax) No Opt. Call A Brownsville, Texas, Utility System Priority Revenue Bonds, Series 2005A, 5.000%, 9/01/26 – AMBAC Insured No Opt. Call A+ Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa2 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 Baa2 20 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 No Opt. Call AAA Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 (Pre-refunded 8/15/14) 8/14 at 100.00 N/R (4) Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/26 8/16 at 60.73 Aaa Harris County Health Facilities Development Corporation, Texas, Thermal Utility Revenue Bonds, TECO Project, Series 2003, 5.000%, 11/15/30 (Pre-refunded 11/15/13) – NPFG Insured 11/13 at 100.00 AA (4) Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Katy Independent School District, Harris, Fort Bend and Waller Counties, Texas, General Obligation Bonds, Refunding Series 2007C, 5.625%, 2/15/14 No Opt. Call AAA Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 2/16 at 100.00 BBB– Laredo Independent School District, Webb County, Texas, General Obligation Bonds, Series 2006, 5.000%, 8/01/29 8/16 at 100.00 AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/34 – FGIC Insured 8/15 at 35.34 AA– Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2007, 0.000%, 8/15/14 No Opt. Call AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/39 8/17 at 27.35 AAA 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, Series 2007, 5.000%, 8/15/34 8/16 at 100.00 Aaa $ North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation Series 2008I: 0.000%, 1/01/42 – AGC Insured 1/25 at 100.00 AA– 0.000%, 1/01/43 1/25 at 100.00 A2 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/29 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/21 (Pre-refunded 8/15/15) 8/15 at 74.57 AAA Total Texas Utah – 0.5% (0.3% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Virgin Islands – 0.3% (0.2% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, Series 2009A, 6.750%, 10/01/37 10/19 at 100.00 BBB Virginia – 1.2% (0.8% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/34 No Opt. Call BBB– Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2007B2, 5.200%, 6/01/46 6/17 at 100.00 B2 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 1.8% (1.2% of Total Investments) Central Puget Sound Regional Transit Authority, Washington, Sales Tax and Motor Vehicle Excise Tax Bonds, Series 1999, 4.750%, 2/01/28 – FGIC Insured 8/13 at 100.00 AAA Grant County Public Utility District 2, Washington, Revenue Bonds, Wanapum Hydroelectric Development, Series 2006B, 5.000%, 1/01/32 – NPFG Insured 1/17 at 100.00 AA Kennewick Public Facilities District, Washington, Sales Tax Revenue Bonds, Series 2003, 5.000%, 12/01/20 (Pre-refunded 6/01/13) – AMBAC Insured 6/13 at 100.00 A1 (4) Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002, 6.625%, 6/01/32 6/13 at 100.00 Baa1 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003F, 0.000%, 12/01/24 – NPFG Insured No Opt. Call AA+ Total Washington Nuveen Investments 45 Nuveen Municipal Advantage Fund, Inc. (continued) NMA Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 0.6% (0.4% of Total Investments) $ Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 – AGM Insured 11/14 at 100.00 Aa2 $ Southeast Wisconsin Professional Baseball Park District, Sales Tax Revenue Refunding Bonds, Series 1998A, 5.500%, 12/15/19 – NPFG Insured (ETM) No Opt. Call AA– (4) Total Wisconsin $ Total Municipal Bonds (cost $928,309,678) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Nevada – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 60 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $5,082) Total Investments (cost $928,314,760) – 146.3% Floating Rate Obligations – (6.5)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (42.5)% (9) ) Other Assets Less Liabilities – 2.7% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.1%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 46 Nuveen Investments Nuveen Municipal Market Opportunity Fund, Inc. NMO Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 150.2% (100.0% of Total Investments) Alabama – 0.7% (0.5% of Total Investments) Henry County Water Authority, Alabama, Water Revenue Bonds, Series 2006: $ 5.000%, 1/01/36 (Pre-refunded 1/01/16) – RAAI Insured 1/16 at 100.00 N/R (4) $ 5.000%, 1/01/41 (Pre-refunded 1/01/16) – RAAI Insured 1/16 at 100.00 N/R (4) Henry County Water Authority, Alabama, Water Revenue Bonds, Series 2006: 5.000%, 1/01/36 – RAAI Insured 1/16 at 100.00 N/R 5.000%, 1/01/41 – RAAI Insured 1/16 at 100.00 N/R Total Alabama Alaska – 3.4% (2.2% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A: 5.250%, 12/01/34 – FGIC Insured (UB) 12/14 at 100.00 AA+ 5.250%, 12/01/41 – FGIC Insured (UB) 12/14 at 100.00 AA+ Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 12/01/30 – NPFG Insured 6/15 at 100.00 AA+ Alaska Student Loan Corporation, Senior Lien Student Loan Revenue Bonds, Series 2005A, 5.000%, 6/01/13 (Alternative Minimum Tax) No Opt. Call AAA Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 6/14 at 100.00 B+ Total Alaska Arizona – 0.5% (0.3% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ California – 25.9% (17.3% of Total Investments) Antelope Valley Union High School District, Los Angeles County, California, General Obligation Bonds, Series 2004B, 0.000%, 8/01/29 – NPFG Insured No Opt. Call Aa3 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2009F-1: 5.125%, 4/01/39 4/19 at 100.00 AA 5.625%, 4/01/44 4/19 at 100.00 AA Beverly Hills Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2009, 0.000%, 8/01/33 No Opt. Call Aa1 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 12/18 at 100.00 BB– California Department of Water Resources, Central Valley Project Water System Revenue Bonds, Series 2009-AF, 5.000%, 12/01/29 12/18 at 100.00 AAA California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2003Y, 5.000%, 12/01/25 – FGIC Insured 6/13 at 100.00 AAA California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount University, Series 2001A, 0.000%, 10/01/39 – NPFG Insured No Opt. Call A2 California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 A1 5.250%, 11/01/40 11/20 at 100.00 A1 California State, Various Purpose General Obligation Bonds, Series 2005, 4.750%, 3/01/35 – NPFG Insured (UB) 3/16 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.250%, 3/01/45 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007A, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– Castaic Lake Water Agency, California, Certificates of Participation, Water System Improvement Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured No Opt. Call AA Cupertino Union School District, Santa Clara County, California, General Obligation Bonds, Series 2003B, 0.000%, 8/01/26 – FGIC Insured 8/13 at 52.66 Aa1 Nuveen Investments 47 Nuveen Municipal Market Opportunity Fund, Inc. (continued) NMO Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Asset-Backed Bonds, Series 2003B, 5.000%, 6/01/38 (Pre-refunded 6/01/13) – AMBAC Insured 6/13 at 100.00 Aaa $ Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– 5.000%, 6/01/45 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 Lincoln Unified School District, Placer County, California, Community Facilities District 1, Special Tax Bonds, Series 2005, 0.000%, 9/01/26 – AMBAC Insured No Opt. Call N/R Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects Revenue Bonds, District 14, Series 2005, 5.000%, 10/01/34 – FGIC Insured 10/15 at 100.00 AA– Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Second Series 1993, 4.750%, 10/15/20 (ETM) 7/13 at 100.00 N/R (4) Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Series 1994, 5.375%, 2/15/34 (ETM) 7/13 at 100.00 Aa3 (4) Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-2, 5.000%, 7/01/22 – AGM Insured 7/15 at 100.00 AA– M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, 6.500%, 11/01/39 No Opt. Call A New Haven Unified School District, California, General Obligation Bonds, Refunding Series 2009, 0.000%, 8/01/34 – AGC Insured No Opt. Call AA– Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation Bonds, Election of 2002 Series 2005B, 0.000%, 8/01/29 No Opt. Call AA– Pajaro Valley Unified School District, Santa Cruz County, California, General Obligation Bonds, Series 2005B, 0.000%, 8/01/29 – AGM Insured No Opt. Call Aa2 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/30 11/20 at 100.00 Baa3 Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A: 0.000%, 8/01/24 – NPFG Insured No Opt. Call A+ 5.000%, 8/01/32 – NPFG Insured 8/17 at 100.00 A+ Redding, California, Electric System Revenue Certificates of Participation, Series 2005, 5.000%, 6/01/30 – FGIC Insured 6/15 at 100.00 A San Diego Community College District, California, General Obligation Bonds, Series 2005, 5.000%, 5/01/25 (Pre-refunded 5/01/15) – AGM Insured 5/15 at 100.00 AA+ (4) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 5.650%, 1/15/17 – NPFG Insured 1/14 at 102.00 Baa2 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa2 San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 0.000%, 9/01/28 – NPFG Insured 9/15 at 100.00 Aa1 Sanger Unified School District, Fresno County, California, General Obligation Bonds, Series 2006A, 5.000%, 8/01/27 – AGM Insured 8/16 at 102.00 AA– Santa Monica Community College District, Los Angeles County, California, General Obligation Bonds, Series 2005C, 0.000%, 8/01/25 – NPFG Insured 8/15 at 61.27 Aa1 University of California, Limited Project Revenue Bonds, Series 2005B, 4.750%, 5/15/38 (Pre-refunded 5/15/15) 5/15 at 100.00 Aa2 (4) Vista Unified School District, San Diego County, California, General Obligation Bonds, Series 2004B, 5.000%, 8/01/28 (Pre-refunded 8/01/13) – FGIC Insured 8/13 at 100.00 Aa2 (4) Total California 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado – 8.3% (5.5% of Total Investments) $ Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – SYNCORA GTY Insured 10/16 at 100.00 BBB– $ Colorado Department of Transportation, Revenue Anticipation Bonds, Series 2003A, 5.250%, 12/15/15 (Pre-refunded 12/15/13) – AMBAC Insured 12/13 at 100.00 AA (4) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA Colorado Health Facilities Authority, Colorado, Revenue Bonds, Yampa Valley Medical Center, Series 2007, 5.125%, 9/15/29 9/17 at 100.00 BBB+ E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/22 – NPFG Insured No Opt. Call Baa2 0.000%, 9/01/30 – NPFG Insured No Opt. Call Baa2 0.000%, 9/01/33 – NPFG Insured No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B: 0.000%, 9/01/27 – NPFG Insured 9/20 at 67.94 Baa2 0.000%, 9/01/31 – NPFG Insured 9/20 at 53.77 Baa2 0.000%, 9/01/32 – NPFG Insured 9/20 at 50.83 Baa2 0.000%, 3/01/36 – NPFG Insured 9/20 at 41.72 Baa2 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.500%, 1/15/30 7/20 at 100.00 Baa3 Total Colorado District of Columbia – 1.4% (1.0% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 A1 Florida – 5.8% (3.9% of Total Investments) Alachua County Health Facilities Authority, Florida, Revenue Bonds, Shands Teaching Hospital and Clinics Inc., Series 1996A, 6.250%, 12/01/16 – NPFG Insured No Opt. Call A2 Brevard County School Board, Florida, Certificates of Participation, Series 2007C, 5.000%, 7/01/21 – AMBAC Insured 7/17 at 100.00 Aa3 Broward County, Florida, General Obligation Bonds, Series 2004, 5.000%, 1/01/20 (Pre-refunded 1/01/14) 1/14 at 100.00 Aaa Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2008, Trust 1191, 8.733%, 1/01/27 (Alternative Minimum Tax) (IF) 1/17 at 100.00 AA+ Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2003, 5.000%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 A1 (4) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010A-1, 5.375%, 10/01/41 10/20 at 100.00 A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 5.000%, 10/01/26 10/20 at 100.00 A Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 2005B, 5.000%, 6/01/22 – NPFG Insured 6/15 at 100.00 Aa3 Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/25 – AMBAC Insured 8/15 at 100.00 AA Orlando, Florida, Tourist Development Tax Revenue Bonds, Senior Lien 6th Cent Contract Payments, Series 2008A, 5.250%, 11/01/23 – AGC Insured 11/17 at 100.00 AA– South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/37 8/17 at 100.00 AA Total Florida Nuveen Investments 49 Nuveen Municipal Market Opportunity Fund, Inc. (continued) NMO Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia – 1.6% (1.0% of Total Investments) $ Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/45 2/41 at 100.00 AA– $ Illinois – 16.1% (10.7% of Total Investments) Bolingbrook, Illinois, General Obligation Refunding Bonds, Series 2002B, 0.000%, 1/01/32 – FGIC Insured No Opt. Call Aa3 Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A: 0.000%, 12/01/20 – FGIC Insured No Opt. Call A+ 5.500%, 12/01/26 – FGIC Insured No Opt. Call A+ Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2003A, 5.000%, 1/01/33 – AMBAC Insured 7/13 at 100.00 AA+ Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2008A, 5.000%, 1/01/38 – AGC Insured 1/18 at 100.00 AA+ Chicago, Illinois, Motor Fuel Tax Revenue Refunding Bonds, Series 1993, 5.375%, 1/01/14 – AMBAC Insured No Opt. Call AA+ Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1998B, 5.000%, 1/01/28 – NPFG Insured 7/13 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2003C-2, 5.250%, 1/01/30 – AGM Insured (Alternative Minimum Tax) 1/14 at 100.00 AA– Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.250%, 1/01/26 – NPFG Insured 1/16 at 100.00 A2 Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding Series 2003A, 5.000%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa1 (4) Illinois Finance Authority, Illinois, Northwestern University, Revenue Bonds, Series 2006 5.000%, 12/01/42 (UB) 12/15 at 100.00 AAA Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, 5.000%, 3/15/26 No Opt. Call AA– Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 6.000%, 5/15/39 5/20 at 100.00 A Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 5.250%, 8/01/17 – AMBAC Insured (Pre-refunded 7/01/13) 7/13 at 100.00 BBB (4) Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, Series 2002, 5.625%, 1/01/28 7/13 at 100.00 Baa2 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 (WI/DD, Settling 5/16/13) 1/23 at 100.00 AA– Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B: 0.000%, 1/01/22 – AGM Insured 1/15 at 70.63 A1 0.000%, 1/01/24 – AGM Insured 1/15 at 63.44 A1 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Refunding Series 2010B-2, 5.000%, 6/15/50 6/20 at 100.00 AAA 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: $ 0.000%, 6/15/25 – NPFG Insured 6/22 at 101.00 AAA $ 0.000%, 6/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/37 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/38 – NPFG Insured No Opt. Call AAA Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.250%, 2/01/34 2/20 at 100.00 AA– Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2007, 5.000%, 3/01/22 – NPFG Insured 3/17 at 100.00 A Sterling, Whiteside County, Illinois, General Obligation Bonds, Recovery Zone Facility Series 2010A, 5.250%, 5/01/31 – AGM Insured 5/20 at 100.00 AA– Total Illinois Indiana – 4.0% (2.7% of Total Investments) Brownsburg School Building Corporation, Indiana, First Mortgage Bonds, Series 2003A, 5.250%, 3/15/25 (Pre-refunded 9/15/13) – AGM Insured 9/13 at 100.00 AA+ (4) Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 4.000%, 5/01/35 5/23 at 100.00 A Indiana Finance Authority, Provate Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 5.250%, 12/01/38 12/19 at 100.00 AA Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – NPFG Insured 1/17 at 100.00 A+ New Albany-Floyd County School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 5.000%, 7/15/26 – AGM Insured 7/15 at 100.00 AA+ Total Indiana Iowa – 0.9% (0.6% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.000%, 7/01/19 7/16 at 100.00 BB+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 1.1% (0.8% of Total Investments) Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured 1/17 at 100.00 BB+ Salina, Kansas, Hospital Revenue Bonds, Salina Regional Medical Center, Series 2006, 4.625%, 10/01/31 4/16 at 100.00 A1 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Total Kansas Kentucky – 0.1% (0.1% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured 6/18 at 100.00 AA– Nuveen Investments 51 Nuveen Municipal Market Opportunity Fund, Inc. (continued) NMO Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana – 1.4% (0.9% of Total Investments) $ Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 2004, 5.250%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 Baa2 (4) $ Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B, 5.875%, 5/15/39 5/13 at 100.00 A– Total Louisiana Maryland – 1.0% (0.7% of Total Investments) Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007D, 4.900%, 9/01/42 (Alternative Minimum Tax) 3/17 at 100.00 Aa2 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Total Maryland Massachusetts – 1.1% (0.7% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2004A, 5.000%, 7/01/28 (Pre-refunded 7/01/14) 7/14 at 100.00 AA+ (4) Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A, 5.125%, 2/01/34 – NPFG Insured 7/13 at 100.00 BBB Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/30 8/15 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa1 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa1 (4) Total Massachusetts Michigan – 4.7% (3.1% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.000%, 7/01/32 7/22 at 100.00 A+ Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Refunding Senior Lien Series 2006D: 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– 4.625%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 4.500%, 11/01/23 11/20 at 100.00 AA Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/23 – AGM Insured 7/13 at 100.00 AA– Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 1997A, 6.000%, 7/01/14 – NPFG Insured No Opt. Call A+ Detroit, Michigan, Water Supply System Revenue Bonds, Series 2004A, 5.250%, 7/01/18 – NPFG Insured 7/16 at 100.00 Baa2 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.750%, 11/15/39 11/19 at 100.00 A Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Utica Community Schools, Macomb County, Michigan, General Obligation Bonds, Series 2004, 5.000%, 5/01/19 (Pre-refunded 11/01/13) 11/13 at 100.00 AA (4) Total Michigan 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Minnesota – 0.5% (0.4% of Total Investments) $ Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 7/13 at 100.00 A $ St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured 11/15 at 103.00 AA– Total Minnesota Mississippi – 0.8% (0.6% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 10/13 at 100.00 BBB Missouri – 2.1% (1.4% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/31 – AMBAC Insured No Opt. Call AA– Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Total Missouri Nebraska – 1.7% (1.2% of Total Investments) Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 5.000%, 2/01/35 – AMBAC Insured 2/17 at 100.00 Aa3 Nevada – 5.0% (3.3% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Reno, Nevada, Capital Improvement Revenue Bonds, Series 2005B, 0.000%, 6/01/37 – FGIC Insured 6/15 at 33.61 BBB Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Trust 2634A, 18.608%, 7/01/31 – BHAC Insured (IF) (6) 7/17 at 100.00 AA+ Total Nevada New Hampshire – 0.5% (0.3% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 Baa1 New Jersey – 2.4% (1.6% of Total Investments) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2006B, 0.000%, 7/01/37 1/17 at 35.47 BBB+ New Jersey Turnpike Authority, Revenue Bonds, Growth and Income Securities, Series 2004B, 0.000%, 1/01/35 – AMBAC Insured 1/17 at 100.00 A+ Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, Series 2005A, 0.000%, 9/01/25 – NPFG Insured No Opt. Call Aa2 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.003 Aaa Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 5.000%, 6/01/41 6/17 at 100.00 B2 Total New Jersey Nuveen Investments 53 Nuveen Municipal Market Opportunity Fund, Inc. (continued) NMO Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York – 5.8% (3.9% of Total Investments) $ Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/45 No Opt. Call BBB– $ Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian Hospital Project, Series 2007, 5.250%, 8/15/26 (Pre-refunded 8/15/14) – AGM Insured 8/14 at 100.00 AA- (4) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 5.000%, 12/01/35 6/16 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012F, 5.000%, 11/15/26 11/22 at 100.00 A Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/30 2/21 at 100.00 Aa2 New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 5 New York City, New York, General Obligation Bonds, Fiscal Series 1997H, 6.125%, 8/01/25 7/13 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002G: 20 5.000%, 8/01/17 7/13 at 100.00 AA 5.750%, 8/01/18 7/13 at 100.00 AA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 5.500%, 12/01/31 12/20 at 100.00 BBB– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 6.250%, 12/01/15 – NPFG Insured (Alternative Minimum Tax) No Opt. Call Baa2 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/13 at 100.00 BBB– Total New York North Carolina – 4.3% (2.8% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (4) North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 2005A, 5.000%, 10/01/41 10/15 at 100.00 AA+ North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 5.250%, 1/01/20 – AMBAC Insured 1/16 at 100.00 A– North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s Health System, Series 2007, 4.500%, 10/01/31 (UB) 10/17 at 100.00 AA– North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA– Total North Carolina North Dakota – 0.3% (0.2% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.000%, 11/01/28 11/21 at 100.00 A+ Ohio – 8.2% (5.4% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio (continued) $ Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.250%, 11/01/29 11/20 at 100.00 BBB+ $ Cleveland State University, Ohio, General Receipts Bonds, Series 2004, 5.250%, 6/01/24 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 A+ (4) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006, 4.250%, 12/01/32 – AGM Insured (UB) 12/16 at 100.00 AA+ Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Total Ohio Oklahoma – 0.3% (0.2% of Total Investments) Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical Center, Series 2008B, 5.250%, 8/15/38 8/18 at 100.00 AA– Pennsylvania – 6.0% (4.0% of Total Investments) Allegheny County Hospital Development Authority, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.625%, 8/15/39 8/19 at 100.00 Aa3 Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue Refunding Bonds, Series 1997A, 6.200%, 7/01/19 7/13 at 100.00 Ba1 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2013A, 5.000%, 12/01/36 12/22 at 100.00 A1 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Total Pennsylvania Puerto Rico – 5.8% (3.8% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 BBB– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007VV, 5.250%, 7/01/24 – FGIC Insured No Opt. Call BBB+ Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.750%, 7/01/36 7/20 at 100.00 BBB+ Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 12/13 at 100.00 AA– Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Total Puerto Rico Rhode Island – 0.5% (0.3% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.250%, 6/01/42 7/13 at 100.00 BBB– Nuveen Investments 55 Nuveen Municipal Market Opportunity Fund, Inc. (continued) NMO Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Carolina – 1.2% (0.8% of Total Investments) $ Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 Baa2 (4) $ South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric System, Series 2003A, 5.000%, 1/01/20 (Pre-refunded 7/01/13) – AMBAC Insured 7/13 at 100.00 Aa3 (4) South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric System, Series 2003A: 5.000%, 1/01/20 – AMBAC Insured 7/13 at 100.00 AA– 5.000%, 1/01/27 – AMBAC Insured 7/13 at 100.00 AA– Total South Carolina Tennessee – 0.7% (0.5% of Total Investments) Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, East Tennessee Children’s Hospital, Series 2003A, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 BBB+ Texas – 13.6% (9.0% of Total Investments) Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) (5) 6/13 at 100.00 N/R Board of Regents of the University of Texas, Permanent University Fund Bonds, Refunding Series 2005B, 5.000%, 7/01/35 7/15 at 100.00 AAA Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 8/15 at 100.00 AAA Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 (Pre-refunded 8/15/15) 8/15 at 100.00 N/R (4) Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Series 2002, 0.000%, 8/15/32 – FGIC Insured No Opt. Call AA– Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 Baa2 (4) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 5.750%, 1/01/31 1/21 at 100.00 Baa2 Comal Independent School District, Comal, Bexar, Guadalupe, Hays, and Kendall Counties, Texas, General Obligation Bonds, Series 2005A, 0.000%, 2/01/23 No Opt. Call Aaa 20 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 No Opt. Call AAA Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 (Pre-refunded 8/15/14) 8/14 at 100.00 N/R (4) Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/30 8/16 at 49.21 Aaa 0.000%, 8/15/31 8/16 at 46.64 Aaa Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured No Opt. Call A2 Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 5.500%, 7/01/39 7/18 at 100.00 AA– Humble Independent School District, Harris County, Texas, General Obligation Bonds, Refunding Series 2011B, 3.000%, 2/15/14 No Opt. Call AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/32 – FGIC Insured 8/15 at 39.49 AA– Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/33 8/14 at 35.27 AAA Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, Series 2007, 5.000%, 8/15/34 8/16 at 100.00 Aaa 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2005, 5.000%, 2/15/34 2/15 at 100.00 Aaa $ North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation Series 2008I, 0.000%, 1/01/43 1/25 at 100.00 A2 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, 0.000%, 1/01/28 – AGC Insured No Opt. Call AA– Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, Series 2004, 6.000%, 12/01/34 12/13 at 100.00 A+ Tarrant County Cultural Education Facilities Finance Corporation, Revenue Bonds, Series 2007 17.034%, 2/15/36 (IF) 2/17 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/28 No Opt. Call A3 5.000%, 12/15/32 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/34 8/15 at 36.81 AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005: 0.000%, 8/15/23 (Pre-refunded 8/15/15) 8/15 at 67.10 AAA 0.000%, 8/15/24 (Pre-refunded 8/15/15) 8/15 at 63.56 AAA Total Texas Utah – 0.9% (0.6% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Transit Authority, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 6/15/25 – NPFG Insured No Opt. Call A1 West Valley City Municipal Building Authority, Salt Lake County, Utah, Lease Revenue Bonds, Series 2006A., 4.500%, 8/01/23 – FGIC Insured 8/16 at 100.00 A+ Total Utah Virginia – 3.8% (2.5% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured 10/26 at 100.00 AA– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 4.5% (3.0% of Total Investments) Cowlitz County, Washington, Special Sewerage Revenue Refunding Bonds, CSOB Wastewater Treatment Facilities, Series 2002, 5.500%, 11/01/16 – FGIC Insured No Opt. Call A1 Kennewick Public Facilities District, Washington, Sales Tax Revenue Bonds, Series 2003, 5.000%, 12/01/20 (Pre-refunded 6/01/13) – AMBAC Insured No Opt. Call A1 (4) Spokane County School District 81, Spokane, Washington, General Obligation Bonds, Series 2005, 5.000%, 6/01/24 (Pre-refunded 6/01/15) – NPFG Insured 6/15 at 100.00 Aa1 (4) Washington State Health Care Facilities Authority, Revenue Bonds, MultiCare Health System, Series 2008A, 5.250%, 8/15/34 – AGM Insured 5/18 at 100.00 AA– Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002, 6.500%, 6/01/26 6/13 at 100.00 A3 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003C, 0.000%, 6/01/28 – FGIC Insured No Opt. Call AA+ Total Washington Nuveen Investments 57 Nuveen Municipal Market Opportunity Fund, Inc. (continued) NMO Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 2.6% (1.8% of Total Investments) $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior Healthcare, Series 2006, 4.750%, 5/01/25 5/16 at 100.00 BBB $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B: 5.000%, 2/15/27 2/22 at 100.00 A– 5.000%, 2/15/28 2/22 at 100.00 A– Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5.750%, 5/01/33 5/19 at 100.00 AA– Wisconsin State, General Obligation Bonds, Series 2011B, 5.000%, 5/01/13 No Opt. Call AA Total Wisconsin Wyoming – 0.7% (0.4% of Total Investments) Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 7/19 at 100.00 A1 $ Total Municipal Bonds (cost $965,114,268) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Nevada – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $14,958) Total Investments (cost $965,129,226) – 150.2% Floating Rate Obligations – (4.9)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (49.6)% (9) ) Other Assets Less Liabilities – 4.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.0%. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 58 Nuveen Investments Nuveen Dividend Advantage Municipal Fund NAD Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 145.5% (99.9% of Total Investments) Alaska – 0.1% (0.1% of Total Investments) $ Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.250%, 12/01/34 – FGIC Insured (UB) 12/14 at 100.00 AA+ $ Arizona – 3.7% (2.5% of Total Investments) Maricopa County Public Finance Corporation, Arizona, Lease Revenue Bonds, Series 2007A, 5.000%, 7/01/13 – AMBAC Insured No Opt. Call AA+ Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A: 5.000%, 7/01/33 7/18 at 100.00 AA– 5.000%, 7/01/38 7/18 at 100.00 AA– Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call A– 5.000%, 12/01/37 No Opt. Call A– Total Arizona California – 12.7% (8.7% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Bonds, Series 1999A, 0.000%, 10/01/37 – NPFG Insured No Opt. Call A Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public Improvement Project, Series 1997C, 0.000%, 9/01/28 – AGM Insured No Opt. Call AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.000%, 11/15/42 11/16 at 100.00 AA– California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 65 California, General Obligation Bonds, Series 1997, 5.000%, 10/01/18 – AMBAC Insured 7/13 at 100.00 A1 Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, Election 2006 Series 2007A, 5.000%, 8/01/31 – AGM Insured 8/17 at 100.00 Aa2 Dublin Unified School District, Alameda County, California, General Obligation Bonds, Series 2007C, 0.000%, 8/01/31 – NPFG Insured 8/17 at 49.41 Aa2 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– Riverside Unified School District, Riverside County, California, General Obligation Bonds, Election 2001 Series 2006B, 5.000%, 8/01/30 – AGC Insured 8/15 at 101.00 Aa2 Nuveen Investments 59 Nuveen Dividend Advantage Municipal Fund (continued) NAD Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: $ 0.000%, 1/15/29 – NPFG Insured No Opt. Call Baa2 $ 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa2 Seaside Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2003, 5.375%, 8/01/18 – NPFG Insured 8/13 at 100.00 A University of California, Limited Project Revenue Bonds, Series 2005B, 4.750%, 5/15/38 (Pre-refunded 5/15/15) 5/15 at 100.00 Aa2 (4) Victor Elementary School District, San Bernardino County, California, General Obligation Bonds, Series 2002A, 0.000%, 8/01/26 – FGIC Insured No Opt. Call Aa3 Total California Colorado – 7.8% (5.3% of Total Investments) Antelope Heights Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 5.000%, 12/01/37 – RAAI Insured 12/17 at 100.00 N/R Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2009A, 5.500%, 7/01/34 7/19 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2011A, 5.000%, 2/01/41 2/21 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/25 – NPFG Insured No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/31 – NPFG Insured No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 3/01/36 – NPFG Insured No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2006A, 0.000%, 9/01/38 – NPFG Insured 9/26 at 54.77 Baa2 Total Colorado Connecticut – 0.3% (0.2% of Total Investments) Mashantucket Western Pequot Tribe, Connecticut, Subordinate Special Revenue Bonds, Series 2007A, 5.750%, 9/01/34 (5) 11/17 at 100.00 N/R District of Columbia – 0.1% (0.1% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital Appreciation Series 2009B-2, 0.000%, 10/01/36 – AGC Insured No Opt. Call AA– Florida – 8.0% (5.5% of Total Investments) Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2005E, 4.500%, 6/01/35 (UB) 6/15 at 101.00 AAA Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, Series 2007, 5.000%, 10/01/34 10/17 at 100.00 A– South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007: 5.000%, 8/15/37 (UB) 8/17 at 100.00 AA 5.000%, 8/15/42 (UB) 8/17 at 100.00 AA Total Florida 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia – 2.2% (1.5% of Total Investments) $ Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured 7/17 at 100.00 Baa2 $ Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.000%, 12/01/40 12/20 at 100.00 N/R Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/37 2/20 at 100.00 AA– Total Georgia Idaho – 0.1% (0.0% of Total Investments) 75 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1999E, 5.750%, 1/01/21 (Alternative Minimum Tax) 7/13 at 100.00 AAA Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.350%, 7/01/22 (Alternative Minimum Tax) 7/13 at 100.00 Aa2 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000E, 5.950%, 7/01/20 (Alternative Minimum Tax) 7/13 at 100.00 Aaa Total Idaho Illinois – 25.7% (17.7% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1, 0.000%, 12/01/29 – FGIC Insured No Opt. Call A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured No Opt. Call A+ Chicago, Illinois, FHA/GNMA Multifamily Housing Revenue Bonds, Archer Court Apartments, Series 1999A: 5.500%, 12/20/19 (Alternative Minimum Tax) 10/13 at 100.00 AA– 5.600%, 12/20/29 (Alternative Minimum Tax) 10/13 at 100.00 AA– 5.650%, 12/20/40 (Alternative Minimum Tax) 10/13 at 100.00 AA– Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/33 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, General Obligation Refunding Bonds, Emergency Telephone System, Series 1999, 5.500%, 1/01/23 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, Motor Fuel Tax Revenue Refunding Bonds, Series 1993, 5.375%, 1/01/14 – AMBAC Insured No Opt. Call AA+ Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2004A, 5.000%, 1/01/28 – NPFG Insured 1/15 at 100.00 A2 Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.000%, 1/01/33 – FGIC Insured 1/16 at 100.00 A2 DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, Series 2003B: 5.250%, 11/01/20 (Pre-refunded 11/01/13) – AGM Insured 11/13 at 100.00 Aa3 (4) 5.250%, 11/01/20 (Pre-refunded 1/01/14) – AGM Insured 1/14 at 100.00 AA (4) Illinois Development Finance Authority, Local Government Program Revenue Bonds, Lake County School District 116 – Round Lake, Series 1999, 0.000%, 1/01/15 – NPFG Insured No Opt. Call Baa2 Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding Series 2003A, 5.000%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa1 (4) Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 5.500%, 2/01/40 – AMBAC Insured 2/18 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/01/34 7/14 at 100.00 Aa1 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 Aa1 (4) Nuveen Investments 61 Nuveen Dividend Advantage Municipal Fund (continued) NAD Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2007, 5.000%, 7/01/19 7/17 at 100.00 Aa1 $ Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 6.000%, 8/15/23 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 BBB+ Illinois Housing Development Authority, Housing Finance Bonds, Series 2005E, 4.800%, 1/01/36 – FGIC Insured 1/15 at 100.00 AA Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 5.000%, 1/01/20 – AGM Insured 7/16 at 100.00 AA– Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, Series 2006, 0.000%, 12/01/21 – NPFG Insured No Opt. Call Aa3 Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 1/01/25 – AGM Insured 1/15 at 60.14 A1 Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 1/16 at 100.00 N/R Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/23 – NPFG Insured No Opt. Call AA– Oak Park, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 11/01/27 – SYNCORA GTY Insured 11/15 at 54.13 Aa2 Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1999: 5.750%, 6/01/19 – AGM Insured No Opt. Call AA 5.750%, 6/01/23 – AGM Insured No Opt. Call AA Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 – FGIC Insured 12/14 at 100.00 Aaa Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured No Opt. Call Aa2 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured (ETM) No Opt. Call Aa2 (4) Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Series 2000B, 0.000%, 11/01/18 – AGM Insured (ETM) No Opt. Call A2 (4) Total Illinois Indiana – 3.6% (2.5% of Total Investments) Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 5.250%, 12/01/38 12/19 at 100.00 AA Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (4) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A– Indiana Housing and Community Development Authority, Single Family Mortgage Revenue Bonds, Tender Option Bond Trust 1847, 7.972%, 1/01/25 (Alternative Minimum Tax) (IF) 1/17 at 100.00 Aaa Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – NPFG Insured 1/17 at 100.00 A+ Total Indiana 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Iowa – 1.4% (1.0% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: $ 5.500%, 6/01/42 6/15 at 100.00 B+ $ 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.4% (0.3% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Louisiana – 5.6% (3.8% of Total Investments) Louisiana Local Government Environmental Facilities and Community Development Authority, GNMA Collateralized Mortgage Revenue Refunding Bonds, Sharlo Apartments, Series 2002A, 6.500%, 6/20/37 6/36 at 101.00 Aa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Louisiana Transportation Authority, Senior Lien Toll Road Revenue Bonds, Series 2005B, 0.000%, 12/01/28 – AMBAC Insured 7/13 at 100.00 AA– Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 5/13 at 100.00 A1 5.875%, 5/15/39 5/13 at 100.00 A– Total Louisiana Maine – 0.2% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/41 7/21 at 100.00 Baa3 Massachusetts – 3.3% (2.3% of Total Investments) Boston Industrial Development Financing Authority, Massachusetts, Subordinate Revenue Bonds, Crosstown Center Project, Series 2002, 8.000%, 9/01/35 (Alternative Minimum Tax) (5) 9/13 at 101.00 N/R Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health System, Series 2005F, 5.000%, 10/01/19 – AGC Insured 10/15 at 100.00 AA– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/33 7/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Massachusetts Port Authority, Special Facilities Revenue Bonds, US Airways Group Inc., Series 1996A, 5.875%, 9/01/23 – NPFG Insured (Alternative Minimum Tax) 9/13 at 100.00 Baa2 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/30 8/15 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa1 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa1 (4) Massachusetts Turnpike Authority, Metropolitan Highway System Revenue Bonds, Senior Series 1997A, 0.000%, 1/01/24 – NPFG Insured No Opt. Call A+ Massachusetts Water Resources Authority, General Revenue Bonds, Series 2004D, 4.750%, 8/01/27 (Pre-refunded 8/01/13) – NPFG Insured 8/13 at 100.00 AA+ (4) Total Massachusetts Nuveen Investments 63 Nuveen Dividend Advantage Municipal Fund (continued) NAD Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan – 3.4% (2.3% of Total Investments) $ Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 A+ $ Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Refunding Senior Lien Series 2006D, 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/23 – AGM Insured 7/13 at 100.00 AA– Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Refunding Series 2005C, 5.000%, 7/01/17 – FGIC Insured 7/15 at 100.00 A+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/01/31 – BHAC Insured 7/18 at 100.00 AA+ Detroit, Michigan, Water Supply System Revenue Bonds, Series 2004A, 5.250%, 7/01/18 – NPFG Insured 7/16 at 100.00 Baa2 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Michigan Minnesota – 1.7% (1.2% of Total Investments) Minneapolis Health Care System, Minnesota, Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2008A, 6.625%, 11/15/28 11/18 at 100.00 A Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Refunding Subordinate Lien Series 2005C, 5.000%, 1/01/25 – FGIC Insured 1/15 at 100.00 A Total Minnesota Missouri – 2.0% (1.4% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/29 – AMBAC Insured No Opt. Call AA– Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Total Missouri Nevada – 5.5% (3.8% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, Series 2008, Trust 2633 18.889%, 7/01/31 – BHAC Insured (IF) (6) 7/17 at 100.00 AA+ Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 8.000%, 6/15/30 6/19 at 100.00 BBB– North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 A Total Nevada 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey – 4.5% (3.1% of Total Investments) $ New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine and Dentistry of New Jersey, Series 2009B, 5.750%, 12/01/15 No Opt. Call A– $ New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/13 – AMBAC Insured No Opt. Call A1 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 1999A, 5.750%, 6/15/18 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/28 – AMBAC Insured No Opt. Call A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds Series 2003, 6.750%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total New Jersey New Mexico – 0.6% (0.4% of Total Investments) University of New Mexico, FHA-Insured Hospital Mortgage Revenue Bonds, University of Mexico Hospital Project, Series 2004, 5.000%, 7/01/32 – AGM Insured 7/14 at 100.00 AA– New York – 8.6% (5.9% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/17 – RAAI Insured 7/13 at 100.00 A3 Dormitory Authority of the State of New York, Secured Hospital Revenue Refunding Bonds, Wyckoff Heights Medical Center, Series 1998H, 5.300%, 8/15/21 – NPFG Insured 8/13 at 100.00 AA– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured 3/19 at 100.00 AA– New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) 12/14 at 100.00 AAA New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A, 5.000%, 10/15/32 – AMBAC Insured (UB) (6) 10/14 at 100.00 AAA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.900%, 12/01/17 – NPFG Insured (Alternative Minimum Tax) 6/13 at 100.00 BBB– Total New York North Carolina – 1.5% (1.0% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2008A, 5.250%, 1/15/24 – AGC Insured 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (4) North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/31 10/22 at 100.00 AA– Total North Carolina North Dakota – 0.8% (0.5% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.250%, 11/01/31 11/21 at 100.00 A+ Nuveen Investments 65 Nuveen Dividend Advantage Municipal Fund (continued) NAD Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio – 4.6% (3.2% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 5.375%, 6/01/24 6/17 at 100.00 B– $ 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.250%, 11/01/29 11/20 at 100.00 BBB+ Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 AA– Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Warren County, Ohio, Limited Tax General Obligations, Series 1997, 5.500%, 12/01/17 6/13 at 100.00 Aa1 Total Ohio Oklahoma – 0.2% (0.1% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R Pennsylvania – 2.6% (1.8% of Total Investments) Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – AGM Insured 12/18 at 100.00 AA– Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Total Pennsylvania Puerto Rico – 5.1% (3.5% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 BBB– Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 12/13 at 100.00 AA– Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/42 – FGIC Insured No Opt. Call BBB+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Total Puerto Rico Rhode Island – 3.2% (2.2% of Total Investments) Central Falls, Rhode Island, General Obligation School Bonds, Series 1999, 6.250%, 5/15/20 – RAAI Insured 5/13 at 100.00 BB Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) 7/15 at 100.00 A3 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Rhode Island (continued) Rhode Island Housing & Mortgage Finance Corporation, Homeownership Opportunity 57-B Bond Program, Series 2008, Trust 1177: $ 9.579%, 4/01/25 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ $ 9.679%, 4/01/25 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.125%, 6/01/32 7/13 at 100.00 BBB+ Total Rhode Island South Carolina – 0.3% (0.2% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, Series 2004A, 5.250%, 11/01/27 – AGM Insured 11/14 at 100.00 AA– Tennessee – 0.4% (0.3% of Total Investments) Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, Wellmont Health System, Series 2006C, 5.250%, 9/01/36 9/16 at 100.00 BBB+ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/46 (5) 11/17 at 100.00 N/R Total Tennessee Texas – 10.3% (7.1% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) 4/14 at 100.00 C Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa2 Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 8/15 at 100.00 AAA Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 (Pre-refunded 8/15/15) 8/15 at 100.00 N/R (4) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 Baa2 (4) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2003A, 5.375%, 11/01/22 – AGM Insured (Alternative Minimum Tax) 11/13 at 100.00 AA– 15 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 No Opt. Call AAA Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 (Pre-refunded 8/15/14) 8/14 at 100.00 N/R (4) Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 2001A, 0.000%, 11/15/20 – NPFG Insured No Opt. Call BBB Harris County-Houston Sports Authority, Texas, Senior Lien Special Revenue Bonds, Series 1998A, 5.000%, 11/15/28 – NPFG Insured 7/13 at 100.00 BBB Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2009A, 5.125%, 11/15/32 – AGC Insured No Opt. Call AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/33 – FGIC Insured 8/15 at 37.33 AA– Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/38 8/14 at 26.50 AAA Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2005, 5.000%, 2/15/34 2/15 at 100.00 Aaa San Antonio, Texas, Water System Revenue Bonds, Series 2005, 4.750%, 5/15/37 – NPFG Insured 5/15 at 100.00 AA+ Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Residuals 1760-3, 17.034%, 2/15/36 (IF) 2/17 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/29 No Opt. Call A3 Nuveen Investments 67 Nuveen Dividend Advantage Municipal Fund (continued) NAD Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– $ White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/35 8/15 at 34.92 AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005: 0.000%, 8/15/20 (Pre-refunded 8/15/15) 8/15 at 78.46 AAA 0.000%, 8/15/22 (Pre-refunded 8/15/15) 8/15 at 70.77 AAA Total Texas Utah – 0.0% (0.0% of Total Investments) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000F-2, Class III, 6.000%, 1/01/15 (Alternative Minimum Tax) 7/13 at 100.00 AAA Virginia – 0.6% (0.4% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 10/17 at 100.00 BBB Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/35 No Opt. Call BBB– Total Virginia Washington – 8.3% (5.7% of Total Investments) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 3, Series 2003A, 5.500%, 7/01/17 (Pre-refunded 7/01/13) – SYNCORA GTY Insured 7/13 at 100.00 Aa1 (4) Kennewick Public Facilities District, Washington, Sales Tax Revenue Bonds, Series 2003, 5.000%, 12/01/20 (Pre-refunded 6/01/13) – AMBAC Insured 6/13 at 100.00 A1 (4) Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Series 2012A, 5.000%, 10/01/32 10/22 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002, 6.500%, 6/01/26 6/13 at 100.00 A3 Washington, General Obligation Compound Interest Bonds, Series 1999S-2, 0.000%, 1/01/18 – AGM Insured No Opt. Call AA+ Washington, General Obligation Compound Interest Bonds, Series 1999S-3: 0.000%, 1/01/20 No Opt. Call AA+ 0.000%, 1/01/21 No Opt. Call AA+ Total Washington Wisconsin – 6.1% (4.2% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 (Pre-refunded 11/01/14) – AGM Insured 11/14 at 100.00 Aa2 (4) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 – AGM Insured 11/14 at 100.00 Aa2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ascension Health, Series 2006A, 5.000%, 11/15/36 11/16 at 100.00 AA+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Bellin Memorial Hospital Inc., Series 2003, 5.500%, 2/15/19 – AMBAC Insured No Opt. Call A2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Childrens Hospital of Wisconsin Inc., Series 2008B, 5.500%, 8/15/29 2/20 at 100.00 AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., Series 2004, 6.100%, 5/01/34 (WI/DD, Settling 5/01/13) 5/14 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/32 2/22 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Services Inc., Series 2003A, 5.125%, 8/15/33 8/13 at 100.00 A– 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin (continued) Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A: $ 6.000%, 5/01/36 5/19 at 100.00 AA– $ 6.250%, 5/01/37 5/19 at 100.00 AA– Wisconsin State, General Obligation Bonds, Series 2011B, 5.000%, 5/01/13 No Opt. Call3 AA Total Wisconsin $ Total Municipal Bonds (cost $843,436,669) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Nevada – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 71 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $5,939) Shares Description (1), (9) Value Investment Companies – 0.1% (0.1% of Total Investments) BlackRock MuniHoldings Fund Inc. $ Invesco Quality Municipal Income Trust Total Investment Companies (cost $528,388) Total Investments (cost $843,970,996) – 145.6% Floating Rate Obligations – (6.7)% ) MuniFund Term Preferred Shares, at Liquidation Value – (22.6)% (10) ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (18.8)% (10) ) Other Assets Less Liabilities – 2.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. A copy of the most recent financial statements for the investment companies in which the Fund invests can be obtained directly from the Securities and Exchange Commission on its website at http://www.sec.gov. MuniFund Term Preferred Shares and Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 15.5% and 12.9%, respectively. N/R Not rated. (ETM) Escrowed to maturity. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 69 Nuveen Dividend Advantage Municipal Fund 2 NXZ Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 139.3% (100.0% of Total Investments) Alabama – 0.5% (0.3% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/39 11/16 at 100.00 AA+ $ Alaska – 2.0% (1.5% of Total Investments) Alaska Municipal Bond Bank Authority, Revenue Bonds, Series 2003B, 5.250%, 12/01/22 – NPFG Insured 12/13 at 100.00 AA Anchorage, Alaska, Water Revenue Bonds, Refunding Series 2007, 5.000%, 5/01/37 – NPFG Insured 5/17 at 100.00 AA Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 6/14 at 100.00 B+ Total Alaska Arizona – 1.0% (0.7% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ California – 21.9% (15.7% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Golden Gate Tobacco Funding Corporation, Turbo, Series 2007A, 5.000%, 6/01/36 6/17 at 100.00 BB California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 12/18 at 100.00 BB– California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.000%, 4/01/37 – BHAC Insured 4/16 at 100.00 AA+ California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.250%, 10/01/32 10/21 at 100.00 A1 Coast Community College District, Orange County, California, General Obligation Bonds, Series 2005, 0.000%, 8/01/22 – NPFG Insured No Opt. Call Aa1 Foothill-De Anza Community College District, Santa Clara County, California, Election of 1999 General Obligation Bonds, Series A, 0.000%, 8/01/30 – NPFG Insured No Opt. Call Aaa Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 – FGIC Insured 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects Revenue Bonds, District 14, Series 2005, 5.000%, 10/01/34 – FGIC Insured 10/15 at 100.00 AA– Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) 12/13 at 101.00 N/R Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation Bonds, Election of 2002 Series 2005B, 0.000%, 8/01/25 – FGIC Insured No Opt. Call Aa3 Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – AGC Insured 8/29 at 100.00 AA– Paramount Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2001B, 0.000%, 9/01/23 – AGM Insured No Opt. Call AA– Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/47 7/17 at 100.00 Baa2 70 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Redlands Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2003, 0.000%, 7/01/27 – AGM Insured No Opt. Call AA– $ Riverside Unified School District, Riverside County, California, General Obligation Bonds, Election 2001 Series 2006B, 5.000%, 8/01/30 – AGC Insured 8/15 at 101.00 Aa2 Sacramento City Unified School District, Sacramento County, California, General Obligation Bonds, Series 2007, 0.000%, 7/01/25 – AGM Insured No Opt. Call AA– San Joaquin Delta Community College District, California, General Obligation Bonds, Election 2004 Series 2008B, 0.000%, 8/01/29 – AGM Insured 8/18 at 53.32 Aa2 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A, 0.000%, 1/15/32 – NPFG Insured No Opt. Call Baa2 San Jose, California, Airport Revenue Bonds, Series 2007A, 6.000%, 3/01/47 – AMBAC Insured (Alternative Minimum Tax) 3/17 at 100.00 A2 San Mateo County Transit District, California, Sales Tax Revenue Bonds, Series 2005A, 5.000%, 6/01/29 – NPFG Insured 6/15 at 100.00 AA Total California Colorado – 6.9% (5.0% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Yampa Valley Medical Center, Series 2007, 5.125%, 9/15/29 9/17 at 100.00 BBB+ Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Capital Appreciation Series 2010A, 0.000%, 9/01/41 No Opt. Call Baa2 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/28 – NPFG Insured 9/20 at 63.98 Baa2 Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/15/22 (Pre-refunded 12/15/14) – AGM Insured (UB) 12/14 at 100.00 Aa2 (4) Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 8.000%, 12/01/25 (Pre-refunded 6/01/14) 6/14 at 101.00 N/R (4) Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 5.375%, 6/01/31 6/20 at 100.00 Aa3 Total Colorado District of Columbia – 2.2% (1.5% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.250%, 5/15/24 5/13 at 100.00 A1 District of Columbia, Revenue Bonds, National Public Radio, Series 2010A, 5.000%, 4/01/43 (Pre-refunded 4/01/15) 4/15 at 100.00 AA– (4) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 A1 Total District of Columbia Nuveen Investments 71 Nuveen Dividend Advantage Municipal Fund 2 (continued) NXZ Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida – 3.0% (2.2% of Total Investments) $ Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 $ Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/25 – AMBAC Insured 8/15 at 100.00 AA Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 Baa2 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 Baa2 Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 144A, 5.250%, 10/01/27 10/17 at 100.00 BBB– Total Florida Georgia – 3.2% (2.3% of Total Investments) DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 9/20 at 100.00 BBB Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.125%, 12/01/45 12/20 at 100.00 N/R Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.250%, 2/15/37 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured 8/18 at 100.00 AA– Total Georgia Illinois – 17.1% (12.3% of Total Investments) Chicago, Illinois, FHA/GNMA Collateralized Multifamily Housing Revenue Bonds, Stone Terrace Apartments, Series 2001A, 5.750%, 12/20/42 (Alternative Minimum Tax) 6/13 at 100.00 AA+ Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/34 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, General Obligation Bonds, Project & Refunding Series 2006A, 4.625%, 1/01/31 – AGM Insured 1/16 at 100.00 AA– Cook County Township High School District 225 Northfield, Illinois, General Obligation Bonds, Series 2007B, 0.000%, 12/01/24 12/16 at 69.01 AAA Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 5.625%, 1/01/37 1/18 at 100.00 Baa2 Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, 5.000%, 3/15/26 No Opt. Call AA– Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2007A, 5.000%, 5/15/32 – NPFG Insured 5/17 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2005, 5.250%, 8/15/20 – AGC Insured 8/15 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 6.875%, 8/15/38 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 5.500%, 8/15/41 (WI/DD, Settling 5/02/13) (UB) 2/21 at 100.00 AA– Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, Series 2002, 5.625%, 1/01/28 7/13 at 100.00 Baa2 Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds, Series 2006C2, 5.050%, 8/01/27 (Alternative Minimum Tax) 2/16 at 100.00 AA 72 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/22 No Opt. Call A2 $ Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 (WI/DD, Settling 5/16/13) 1/23 at 100.00 AA– Illinois, Sales Tax Revenue Bonds, Series 2001, 5.500%, 6/15/16 7/13 at 100.00 AAA Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, Series 2006, 0.000%, 12/01/23 – NPFG Insured No Opt. Call Aa3 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 2002B, 5.550%, 6/15/21 – NPFG Insured 6/17 at 101.00 AAA Montgomery, Illinois, Lakewood Creek Project Special Assessment Bonds, Series 2007, 4.700%, 3/01/30 – RAAI Insured 3/16 at 100.00 N/R Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 2003A, 5.500%, 7/01/22 – FGIC Insured No Opt. Call AA Total Illinois Indiana – 5.8% (4.2% of Total Investments) Indiana Finance Authority, Provate Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (4) Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., Series 2001, 5.500%, 9/15/31 6/17 at 100.00 BBB Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured No Opt. Call AA– Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A– Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – NPFG Insured 1/17 at 100.00 A+ Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 2003A, 5.000%, 6/01/23 (Pre-refunded 6/01/13) – AGM Insured 6/13 at 100.00 AA+ (4) Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/25 – AMBAC Insured No Opt. Call AA Marion High School Building Corporation, Grant County, Indiana, First Mortgage Bonds, Series 2003, 5.000%, 7/15/25 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 AA+ (4) New Albany-Floyd County School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 5.000%, 7/15/26 – AGM Insured 7/15 at 100.00 AA+ St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 1999, 5.800%, 2/15/24 (5) 8/13 at 100.00 N/R Total Indiana Iowa – 1.3% (0.9% of Total Investments) Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Kansas – 0.7% (0.5% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Kentucky – 0.2% (0.2% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured 6/18 at 100.00 AA– Nuveen Investments 73 Nuveen Dividend Advantage Municipal Fund 2 (continued) NXZ Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana – 4.3% (3.1% of Total Investments) $ Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 $ Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B, 5.875%, 5/15/39 5/13 at 100.00 A– Total Louisiana Massachusetts – 1.9% (1.4% of Total Investments) Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare System, Series 2010J, 5.000%, 7/01/39 7/19 at 100.00 AA Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/30 8/15 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa1 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa1 (4) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2004D, 4.750%, 8/01/27 (Pre-refunded 8/01/13) – NPFG Insured 8/13 at 100.00 AA+ (4) Total Massachusetts Michigan – 7.2% (5.2% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 A+ Detroit Water Supply System, Michigan, Water Supply System Revenue Refunding Second Lien Bonds, Series 2006C, 5.000%, 7/01/33 – AGM Insured No Opt. Call AA– Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 4.500%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 1998B Remarketed, 5.250%, 7/01/22 – NPFG Insured 7/17 at 100.00 A+ Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/32 – AGM Insured 7/13 at 100.00 AA– Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/01/36 – MBIA-NPFG Insured 7/16 at 100.00 A Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.750%, 7/01/37 7/21 at 100.00 A+ Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Bronson Methodist Hospital, Refunding Series 2010, 5.500%, 5/15/36 5/20 at 100.00 A2 Michigan Municipal Bond Authority, Public School Academy Revenue Bonds, Detroit Academy of Arts and Sciences Charter School, Series 2001A, 8.000%, 10/01/31 10/13 at 100.00 Caa2 Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2005, 5.000%, 12/01/34 – NPFG Insured (Alternative Minimum Tax) 12/15 at 100.00 A Total Michigan Minnesota – 2.1% (1.5% of Total Investments) Minneapolis, Minnesota, Health Care System Revenue Bonds, S Fairview Health Services, Series 2008B, 6.500%, 11/15/38 – AGC Insured 11/18 at 100.00 AA– Minnesota State, General Obligation Bonds, Various Purpose Series 2011A, 5.000%, 10/01/13 No Opt. Call AA+ Total Minnesota Nevada – 2.8% (2.0% of Total Investments) Clark County, Nevada, Senior Lien Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/40 – AMBAC Insured 7/15 at 100.00 Aa2 Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.000%, 7/01/36 – FGIC Insured 7/14 at 100.00 A+ Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, Series 2008, Trust 2633, 18.885%, 7/01/31 – BHAC Insured (IF) (6) 7/17 at 100.00 AA+ 74 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada (continued) $ Las Vegas Valley Water District, Nevada, General Obligation Bonds, Series 2005A, 5.000%, 6/01/24 – FGIC Insured 6/15 at 100.00 AA+ $ Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.608%, 7/01/31 – BHAC Insured (IF) (6) 7/17 at 100.00 AA+ Total Nevada New Jersey – 2.1% (1.5% of Total Investments) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 5/13 at 100.00 B New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.000%, 7/01/26 7/21 at 100.00 BB+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 6.750%, 6/01/39 (Pre-refunded 6/01/13)3 6/13 at 100.00 Aaa 6.250%, 6/01/43 (Pre-refunded 6/01/13)3 6/13 at 100.00 Aaa Total New Jersey New York – 6.8% (4.9% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/46 No Opt. Call BBB– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 7/13 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 4.500%, 11/15/32 – AGM Insured (UB) 11/16 at 100.00 AA– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) 8/13 at 100.50 N/R New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2012A, 2.000%, 6/15/13 No Opt. Call AAA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/36 12/20 at 100.00 BBB– Total New York North Carolina – 2.7% (1.9% of Total Investments) North Carolina Capital Facilities Financing Agency, General Revenue Bonds, Duke University, Series 2006A, 5.000%, 10/01/41 No Opt. Call AA+ North Carolina Capital Facilities Financing Agency, Revenue Bonds, Johnson and Wales University, Series 2003A, 5.000%, 4/01/33 – SYNCORA GTY Insured 7/13 at 100.00 N/R North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/31 10/22 at 100.00 AA– North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured 11/16 at 100.00 AA+ Total North Carolina North Dakota – 0.7% (0.5% of Total Investments) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated Group, Series 2012, 5.000%, 12/01/29 12/21 at 100.00 A– Ohio – 2.4% (1.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Total Ohio Nuveen Investments 75 Nuveen Dividend Advantage Municipal Fund 2 (continued) NXZ Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Oklahoma – 1.1% (0.8% of Total Investments) $ Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R $ Grand River Dam Authority, Oklahoma, Revenue Bonds, Series 2010A, 5.250%, 6/01/40 6/20 at 100.00 A Total Oklahoma Puerto Rico – 3.5% (2.5% of Total Investments) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2004-I, 5.000%, 7/01/24 – FGIC Insured No Opt. Call BBB Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/56 No Opt. Call AA– Total Puerto Rico Rhode Island – 0.7% (0.5% of Total Investments) Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) 7/15 at 100.00 A3 South Carolina – 3.9% (2.8% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, Series 2004A, 5.250%, 11/01/23 – AGM Insured 11/14 at 100.00 AA– Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 Baa2 (4) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/30 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/31 – AMBAC Insured No Opt. Call AA– Total South Carolina Texas – 24.1% (17.3% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Refunding Bonds, Series 2006B, 5.000%, 8/15/31 8/16 at 100.00 AAA Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 Baa2 (4) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 Baa2 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2003A, 5.375%, 11/01/22 – AGM Insured (Alternative Minimum Tax) 11/13 at 100.00 AA– Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A, 7.125%, 9/01/34 9/14 at 100.00 N/R Fort Bend County, Texas, General Obligation Bonds, Toll Road Series 2006, 5.000%, 3/01/32 (Pre-refunded 9/01/13) – NPFG Insured 9/13 at 100.00 AA+ (4) Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo Petroleum Corporation Project, Series 1998, 8.000%, 4/01/28 (Alternative Minimum Tax) 7/13 at 100.00 BB+ Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 2001B, 5.250%, 11/15/40 – NPFG Insured 5/13 at 100.00 Baa2 76 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, 0.000%, 11/15/37 – NPFG Insured 11/31 at 69.08 Baa2 $ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 0.000%, 11/15/35 – NPFG Insured 11/24 at 52.47 Baa2 Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 2001A, 0.000%, 11/15/40 – NPFG Insured 11/30 at 54.04 BBB Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Little Elm Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2006, 5.000%, 8/15/37 8/16 at 100.00 AAA North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, 0.000%, 1/01/28 – AGC Insured No Opt. Call AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Residuals 1760-3, 17.034%, 2/15/36 (IF) 2/17 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 0.000%, 8/15/28 – AMBAC Insured 8/14 at 43.53 A– Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2001, 5.250%, 8/01/35 8/13 at 100.00 Aaa Total Texas Virginia – 1.6% (1.1% of Total Investments) Fairfax County, Virginia, Public Improvement Bonds, Series 2003B, 4.750%, 6/01/233 (Pre-refunded 6/01/13)3 6/13 at 100.003 AAA3 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/33 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 1.7% (1.2% of Total Investments) Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, Series 2010, 5.500%, 12/01/39 12/20 at 100.00 Baa3 Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002, 6.500%, 6/01/26 6/13 at 100.00 A3 Total Washington West Virginia – 2.2% (1.6% of Total Investments) West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue Bonds, Appalachian Power Company Amos Project, Series 2010, 5.375%, 12/01/38 12/20 at 100.00 BBB West Virginia University, Revenue Bonds, West Virginia University Projects, Improvement Series 2004C, 5.000%, 10/01/34 (Pre-refunded 10/01/14) – FGIC Insured 10/14 at 100.00 Aa3 (4) Total West Virginia Nuveen Investments 77 Nuveen Dividend Advantage Municipal Fund 2 (continued) NXZ Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 1.7% (1.2% of Total Investments) $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/32 2/22 at 100.00 A– $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., Series 2012, 5.000%, 6/01/39 6/22 at 100.00 A2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Services Inc., Series 2006B, 5.125%, 8/15/30 8/16 at 100.00 A– Total Wisconsin $ Total Municipal Bonds (cost $598,090,023) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Nevada – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 74 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $6,196) Total Investments (cost $598,096,219) – 139.3% Floating Rate Obligations – (4.2)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (40.7)% (9) ) Other Assets Less Liabilities – 5.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.2%. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 78 Nuveen Investments Nuveen Dividend Advantage Municipal Fund 3 NZF Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 139.1% (98.4% of Total Investments) Alabama – 0.6% (0.4% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/36 (UB) 11/16 at 100.00 AA+ $ Alaska – 0.1% (0.1% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 6/14 at 100.00 B+ Arizona – 2.0% (1.4% of Total Investments) Arizona State Transportation Board, Highway Revenue Bonds, Series 2006, 13.448%, 7/01/16 (IF) No Opt. Call AAA Phoenix Civic Improvement Corporation, Arizona, Subordinate Excise Tax Revenue Bonds, Civic Plaza Expansion Project, Series 2005A, 5.000%, 7/01/30 – FGIC Insured 7/15 at 100.00 AA Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A– Total Arizona California – 12.7% (9.0% of Total Investments) California Health Facilities Financing Authority, Refunding Revenue Bonds, Stanford Hospital and Clinics, Series 2008A-2. RMKT, 5.250%, 11/15/40 11/21 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2009B, 5.500%, 10/01/39 10/19 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, 2007A, 5.000%, 11/15/42 (UB) 11/16 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 13.651%, 5/15/14 (IF) No Opt. Call AA– 20 California, General Obligation Veterans Welfare Bonds, Series 2001BZ, 5.350%, 12/01/21 – NPFG Insured (Alternative Minimum Tax) 6/13 at 100.00 AA Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.250%, 6/01/33 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Grossmont Healthcare District, California, General Obligation Bonds, Series 2011B, 6.125%, 7/15/40 7/21 at 100.00 Aa2 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A, 5.000%, 7/01/41 1/21 at 100.00 AA Los Angeles Regional Airports Improvement Corporation, California, Lease Revenue Refunding Bonds, LAXFUEL Corporation at Los Angeles International Airport, Series 2012, 4.500%, 1/01/27 (Alternative Minimum Tax) 1/22 at 100.00 A Palomar Pomerado Health, California, General Obligation Bonds, Convertible Capital Appreciation, Election 2004 Series 2010A, 0.000%, 8/01/40 8/30 at 100.00 A+ Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of Participation, Series 2011, 0.000%, 10/01/28 – AGM Insured 10/25 at 100.00 AA– San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB San Diego Community College District, California, General Obligation Bonds, Tender Option Bond Trust 1005, 13.616%, 8/01/41 (IF) 8/21 at 100.00 AA+ San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A, 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa2 San Mateo County Community College District, California, General Obligation Bonds, Series 2006C, 0.000%, 9/01/30 – NPFG Insured No Opt. Call Aaa Total California Nuveen Investments 79 Nuveen Dividend Advantage Municipal Fund 3 (continued) NZF Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado – 4.5% (3.2% of Total Investments) $ Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Belle Creek Education Center, Series 2002A, 7.625%, 3/15/32 No Opt. Call N/R $ Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Montessori Peaks Academy, Series 2006A, 5.400%, 5/01/26 5/16 at 102.00 N/R Colorado Housing Finance Authority, Multifamily Project Bonds, Class I, Series 2001A-1, 5.500%, 4/01/31 (Alternative Minimum Tax) 10/13 at 100.00 AAA Compark Business Campus Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 2007A, 5.600%, 12/01/34 – RAAI Insured 12/17 at 100.00 N/R Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured 11/16 at 100.00 A+ Maher Ranch Metropolitan District 4, Colorado, General Obligation Limited Tax Bonds, Series 2007: 5.125%, 12/01/27 – RAAI Insured 12/17 at 100.00 N/R 5.250%, 12/01/36 – RAAI Insured 12/17 at 100.00 N/R Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 8.000%, 12/01/25 (Pre-refunded 6/01/14) 6/14 at 101.00 N/R (4) Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 5.375%, 6/01/31 6/20 at 100.00 Aa3 Total Colorado Connecticut – 0.3% (0.2% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford Healthcare, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 A District of Columbia – 1.9% (1.3% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 AA+ Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Tender Option Bond Trust 1606, 11.460%, 10/01/30 – AMBAC Insured (IF) (5) 10/16 at 100.00 AA+ Total District of Columbia Florida – 4.9% (3.4% of Total Investments) Broward County, Florida, Airport System Revenue Refunding Bonds, Series 2009O, 5.375%, 10/01/29 10/19 at 100.00 A+ Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding Series 2012A, 5.000%, 10/01/31 (Alternative Minimum Tax) No Opt. Call A Miami-Dade County, Florida, Subordinate Special Obligation Refunding Bonds Series 2012B, 5.000%, 10/01/37 10/22 at 100.00 A+ Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2012, 5.000%, 7/01/42 7/22 at 100.00 AA Orange County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Oak Glen Apartments, Series 2001G: 5.400%, 12/01/32 – AGM Insured 6/13 at 100.00 AA– 5.450%, 12/01/41 – AGM Insured 6/13 at 100.00 AA– Orlando-Orange County Expressway Authority, Florida, Expressway Revenue Bonds, Series 2003B, 5.000%, 7/01/30 (Pre-refunded 7/01/13) – AMBAC Insured 7/13 at 100.00 A (4) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) (5) 8/17 at 100.00 AA 70 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, Capital Appreciation, Series 2012A-2, 0.000%, 5/01/39 5/17 at 100.00 N/R 80 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, Capital Appreciation, Series 2012A-3, 0.000%, 5/01/40 5/19 at 100.00 N/R $ 85 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, Capital Appreciation, Series 2012A-4, 0.000%, 5/01/40 5/22 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Hope Note, Series 2007-3, 6.650%, 5/01/40 (6) 5/18 at 100.00 N/R 1 15 Tolomato Community Development District, Florida, Special Assessment Bonds, Non Performing ParcelSeries 2007-1. RMKT, 6.650%, 5/01/40 (6) 5/18 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 2012A-1, 6.650%, 5/01/40 5/17 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Southern/Forbearance Parcel Series 2007-2, 6.650%, 5/01/40 (6) 5/18 at 100.00 N/R Total Florida Georgia – 6.1% (4.3% of Total Investments) Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2010C, 5.250%, 1/01/30 1/21 at 100.00 A1 Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Series 2004J, 5.000%, 1/01/29 – AGM Insured No Opt. Call AA– Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.125%, 12/01/45 12/20 at 100.00 N/R Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, Elderly Care, Lenbrook Square Project, Series 2006A, 5.125%, 7/01/42 7/17 at 100.00 N/R Fulton County, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.000%, 1/01/35 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 AA- (4) Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/01/36 2/18 at 100.00 AAA Total Georgia Illinois – 15.3% (10.8% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 12/21 at 100.00 AA Chicago, Illinois, Revenue Bonds, Midway Airport, Series 2001A, 5.500%, 1/01/19 – AGM Insured (Alternative Minimum Tax) 7/13 at 100.00 AA– Chicago, Illinois, Sales Tax Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/22 at 100.00 AAA Chicago, Illinois, Second Lien Wastewater Transmission Revenue Bonds, Series 2001A, 5.500%, 1/01/16 – NPFG Insured No Opt. Call Aa3 Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.000%, 1/01/33 – FGIC Insured 1/16 at 100.00 A2 Community Unit School District 308, Oswego, in the Counties of Kendall, Kane, and Will, Illinois, General Obligation Bonds, Series 2004, 5.375%, 10/01/17 (Pre-refunded 10/01/14) – AGM Insured 10/14 at 100.00 Aa2 (4) Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, General Obligation Debt Certificates, Local Government Program – Kankakee County, Series 2005B, 5.000%, 12/01/24 (Pre-refunded 12/01/14) – AMBAC Insured 12/14 at 100.00 A2 (4) Illinois Finance Authority, Revenue Bonds, Advocate Health Care Network, Series 2012, 5.000%, 6/01/42 No Opt. Call AA Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Nuveen Investments 81 Nuveen Dividend Advantage Municipal Fund 3 (continued) NZF Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Bonds, The University of Chicago, Series 2012A, 5.000%, 10/01/51 10/21 at 100.00 Aa1 $ Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Tender Option Bond Trust 4304, 17.980%, 1/01/21 (WI/DD, Settling 5/16/13) (IF) 1/23 at 100.00 AA– Lake County School District 38, Big Hallow, Illinois, General Obligation Bonds, Series 2005, 0.000%, 2/01/22 – AMBAC Insured No Opt. Call N/R Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 1/16 at 100.00 N/R Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Refunding Bonds, Series 2010A, 5.500%, 6/15/50 6/20 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/43 – AGM Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1998A, 5.500%, 6/15/29 – FGIC Insured No Opt. Call AAA Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.000%, 12/01/41 – AGM Insured 12/14 at 100.00 Aaa Total Illinois Indiana – 7.4% (5.2% of Total Investments) Indiana Finance Authority, Educational Facilities Revenue Bonds, Tudor Park Foundation, Series 2005B, 5.000%, 6/01/24 6/15 at 100.00 Aa3 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 5.000%, 5/01/42 5/23 at 100.00 A Indiana Finance Authority, Provate Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.250%, 1/01/51 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 2011B, 5.000%, 10/01/41 10/21 at 100.00 AA– Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured 5/15 at 100.00 A (4) Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2004A, 5.000%, 1/01/32 – FGIC Insured 1/15 at 100.00 A+ Vigo County Hospital Authority, Indiana, Revenue Bonds, Union Hospital, Series 2007: 5.750%, 9/01/42 9/17 at 100.00 N/R 5.800%, 9/01/47 9/17 at 100.00 N/R Total Indiana Iowa – 0.2% (0.1% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.3% (0.2% of Total Investments) Manhattan Health Care Facility Revenue Bonds, Kansas, Meadowlarks Hills Retirement, Series 2007B: 5.125%, 5/15/37 5/14 at 103.00 N/R 5.125%, 5/15/42 5/14 at 103.00 N/R Total Kansas Kentucky – 1.2% (0.8% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/42 – AGC Insured 6/18 at 100.00 AA– Lexington-Fayette Urban County Government Public Facilities Corporation, Kentucky State Lease Revenue Bonds, Eastern State Hospital Project, Series 2011A, 5.250%, 6/01/29 6/21 at 100.00 Aa3 Warren County, Kentucky, Hospital Revenue Bonds, Bowling Green-Warren County Community Hospital Corporation, Series 2012A, 4.000%, 10/01/29 10/22 at 100.00 A Total Kentucky 82 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana – 8.3% (5.9% of Total Investments) $ Jefferson Parish Hospital Service District 2, Louisiana, Hospital Revenue Bonds, East Jefferson General Hospital, Refunding Series 2011, 6.375%, 7/01/41 7/21 at 100.00 BBB– $ Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 11/17 at 100.00 BBB– Louisiana Public Facilities Authority, Revenue Bonds, Loyola University Project, Refunding Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A+ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2011, 6.750%, 5/15/41 5/21 at 100.00 Baa1 Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, 5.000%, 7/01/36 7/23 at 100.00 A Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B, 5.875%, 5/15/39 5/13 at 100.00 A– Total Louisiana Maryland – 0.9% (0.6% of Total Investments) Howard County, Maryland, Retirement Community Revenue Bonds, Vantage House, Series 2007B, 5.250%, 4/01/37 4/17 at 100.00 N/R Maryland Community Development Administration, Insured Multifamily Housing Mortgage Loan Revenue Bonds, Series 2001B, 5.250%, 7/01/21 (Alternative Minimum Tax) 7/13 at 100.00 Aa2 (4) Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health Issue, Series 2013A, 4.000%, 8/15/41 8/23 at 100.00 A2 Total Maryland Massachusetts – 3.3% (2.3% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 5.250%, 10/01/26 10/13 at 102.00 N/R Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital Project, Series 2005D, 5.250%, 7/01/30 7/15 at 100.00 BB– Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Port Authority, Special Facilities Revenue Bonds, ConRac Project, Series 2011A, 5.125%, 7/01/41 7/21 at 100.00 A Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A, 5.500%, 1/01/18 – AMBAC Insured (Alternative Minimum Tax) 7/13 at 100.00 N/R Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – AGM Insured (UB) (5) 2/17 at 100.00 AA+ Metropolitan Boston Transit Parking Corporation, Massachusetts, Systemwide Senior Lien Parking Revenue Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 A+ Total Massachusetts Michigan – 8.1% (5.8% of Total Investments) Detroit City School District, Wayne County, Michigan, Unlimited Tax School Building and Site Improvement Bonds, Series 2001A, 6.000%, 5/01/29 – AGM Insured (UB) No Opt. Call Aa2 Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 A+ Garden City Hospital Finance Authority, Michigan, Revenue Bonds, Garden City Hospital Obligated Group, Series 2007A, 5.000%, 8/15/38 8/17 at 100.00 N/R Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Series 2011A, 5.500%, 7/01/41 7/21 at 100.00 AA– Nuveen Investments 83 Nuveen Dividend Advantage Municipal Fund 3 (continued) NZF Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 AA $ Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012A, 5.000%, 7/01/14 No Opt. Call AAA Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2011-I-A, 5.375%, 10/15/41 10/21 at 100.00 Aa3 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Sisters of Mercy Health Corporation, Series 1993P, 5.375%, 8/15/14 – NPFG Insured (ETM) No Opt. Call A (4) Michigan State Hospital Finance Authority, Revenue bonds, Trinity Health Care Group, Series 2006A, 5.000%, 12/01/31 (UB) 12/16 at 100.00 Aa2 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A, 5.000%, 12/01/31 (Pre-refunded 12/01/16) (UB) 12/16 at 100.00 Aa2 (4) Total Michigan Minnesota – 1.1% (0.8% of Total Investments) Dakota County Community Development Agency, Minnesota, GNMA Collateralized Multifamily Housing Revenue Bonds, Rose Apartments Project, Series 2001, 6.350%, 10/20/37 (Alternative Minimum Tax) 10/13 at 103.00 Aaa Minnesota State, General Obligation Bonds, Various Purpose, Refunding Series 2010D, 5.000%, 8/01/18 No Opt. Call AA+ Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, Regions Hospital Parking Ramp Project, Series 2007-1, 5.000%, 8/01/36 8/16 at 100.00 N/R Total Minnesota Mississippi – 0.8% (0.6% of Total Investments) Mississippi Business Finance Corporation, GNMA Collateralized Retirement Facility Mortgage Revenue Refunding Bonds, Aldersgate Retirement Community Inc. Project, Series 1999A, 5.450%, 5/20/34 5/13 at 100.00 AA+ Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) 9/14 at 100.00 AA– Total Mississippi Missouri – 0.8% (0.6% of Total Investments) Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Southeast Missouri Hospital Association, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 BBB+ Clinton County Industrial Development Authority, Missouri, Revenue Bonds, Cameron Regional Medical Center, Series 2007, 5.000%, 12/01/32 12/17 at 100.00 N/R Missouri Health and Educational Facilities Authority, Revenue Bonds, Washington University, Series 2011B, 5.000%, 11/15/37 11/21 at 100.00 AAA Total Missouri Montana – 0.8% (0.6% of Total Investments) Montana Board of Investments, Exempt Facility Revenue Bonds, Stillwater Mining Company, Series 2000, 8.000%, 7/01/20 (Alternative Minimum Tax) 7/13 at 100.00 B Nebraska – 0.3% (0.2% of Total Investments) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, Series 2006A, 19.934%, 8/01/40 – AMBAC Insured (IF) 2/17 at 100.00 AA+ Nevada – 5.4% (3.8% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Henderson, Nevada, General Obligation Bonds, Sewer Series 2004, 5.000%, 6/01/34 (Pre-refunded 12/01/14) – FGIC Insured 12/14 at 100.00 AA (4) 84 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada (continued) $ Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Water & Refunding Series 2011C, 5.000%, 6/01/38 6/21 at 100.00 AA+ $ Total Nevada New Jersey – 6.2% (4.4% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, 6/15/31 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/13 – AMBAC Insured No Opt. Call A1 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/33 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2012AA, 5.000%, 6/15/38 No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/23 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 AA- (4) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New York – 7.6% (5.4% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/32 4/17 at 100.00 BB+ Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 0.000%, 7/15/44 No Opt. Call BBB– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2011C, 5.000%, 3/15/41 3/21 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.750%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 A Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/36 – AGM Insured 5/21 at 100.00 AA– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 5.000%, 9/01/42 9/22 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 12/20 at 100.00 AA+ New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A, 5.000%, 10/15/21 – NPFG Insured 10/14 at 100.00 AAA 60 New York City, New York, General Obligation Bonds, Fiscal Series 2002G, 5.625%, 8/01/20 – NPFG Insured 8/13 at 100.00 AA New York State Power Authority, General Revenue Bonds, Series 2011A, 5.000%, 11/15/38 11/21 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2013A, 5.000%, 11/15/28 No Opt. Call A+ Total New York Nuveen Investments 85 Nuveen Dividend Advantage Municipal Fund 3 (continued) NZF Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value North Carolina – 0.8% (0.6% of Total Investments) $ Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue Bonds, Series 2008, Trust 1149, 15.092%, 1/15/47 (IF) (5) 1/18 at 100.00 AA– $ Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care System Revenue Bonds, Carolinas Health Care, Series 2007A, 5.000%, 1/15/31 1/17 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 4.875%, 1/15/32 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (4) Total North Carolina Ohio – 3.2% (2.3% of Total Investments) Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Health Partners, Refunding and Improvement Series 2012A: 5.000%, 5/01/33 5/22 at 100.00 AA– 4.000%, 5/01/33 5/22 at 100.00 AA– 5.000%, 5/01/42 5/22 at 100.00 AA– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Chagrin Falls Exempt Village School District, Ohio, General Obligation Bonds, Refunding Series 2005, 5.250%, 12/01/19 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 Aa1 (4) Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 AA+ Total Ohio Oklahoma – 2.0% (1.4% of Total Investments) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007: 5.000%, 2/15/37 2/17 at 100.00 A 5.000%, 2/15/42 2/17 at 100.00 A Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2006, 5.000%, 12/15/36 (UB) 12/16 at 100.00 AA+ 88 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2008, Trust 3500, 8.447%, 12/15/36 (IF) 12/16 at 100.00 AA+ Total Oklahoma Oregon – 0.7% (0.5% of Total Investments) Oregon Health, Housing, Educational and Cultural Facilities Authority, Revenue Bonds, PeaceHealth Project, Series 2001, 5.250%, 11/15/21 – AMBAC Insured 5/13 at 100.00 AA– Pennsylvania – 3.3% (2.4% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, School Lane Charter School, Series 2007A, 5.000%, 3/15/37 3/17 at 100.00 BBB Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, Northampton Generating Project, Senior Lien Series 2013A0 & AE2, 5.000%, 12/01/23 5/13 at 100.00 N/R Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Senior Lien Series 2012A, 5.000%, 12/01/42 12/22 at 100.00 A+ State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School District, Series 2003, 5.000%, 6/01/33 (Pre-refunded 6/01/13) – AGM Insured 6/13 at 100.00 AA+ (4) Total Pennsylvania Puerto Rico – 0.4% (0.3% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 5.250%, 8/01/57 8/17 at 100.00 AA– Rhode Island – 0.1% (0.0% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.250%, 6/01/42 7/13 at 100.00 BBB– 86 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Carolina – 1.5% (1.1% of Total Investments) $ Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2006, 5.000%, 12/01/24 12/16 at 100.00 AA $ Tennessee – 0.5% (0.3% of Total Investments) Harpeth Valley Utilities District, Davidson and Williamson Counties, Tennessee, Utilities Revenue Bonds, Series 2012A, 4.000%, 9/01/42 9/22 at 100.00 AA Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2006, 0.000%, 1/01/41 1/17 at 30.07 A Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, Wellmont Health System, Series 2006C, 5.250%, 9/01/36 9/16 at 100.00 BBB+ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (6) 11/17 at 100.00 N/R 5.500%, 11/01/46 (6) 11/17 at 100.00 N/R Total Tennessee Texas – 17.5% (12.4% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 4.250%, 8/15/36 (UB) 2/17 at 100.00 AAA Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.250%, 1/01/46 1/21 at 100.00 Baa2 Colorado River Municipal Water District, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 1/01/36 1/21 at 100.00 AA– Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A, 7.000%, 9/01/25 9/14 at 100.00 N/R Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2011D, 5.000%, 11/15/40 11/21 at 100.00 AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B, 5.250%, 9/01/27 9/16 at 100.00 A2 Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 2001B, 5.500%, 12/01/29 – NPFG Insured (ETM) No Opt. Call AA+ (4) Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, Series 2007A, 4.750%, 8/01/43 (UB) 8/16 at 100.00 AAA Lower Colorado River Authority, Texas, Transmission Contract Refunding Revenue Bonds, LCRA Transmission Services Corporation Project, Refunding & Improvement Series 2010, 5.000%, 5/15/40 5/20 at 100.00 A+ Martin County Hospital District, Texas, Combination Limited Tax and Revenue Bonds, Series 2011A, 7.250%, 4/01/36 4/21 at 100.00 BBB Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston Light and Power Company, Series 1997, 5.125%, 11/01/28 – AMBAC Insured (Alternative Minimum Tax) No Opt. Call A North Texas Municipal Water District, Water System Revenue Bonds, Series 2004, 5.000%, 9/01/24 (Pre-refunded 9/01/14) – NPFG Insured 9/14 at 100.00 AAA North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA 0.000%, 9/01/45 9/31 at 100.00 AA Southwest Higher Education Authority Inc, Texas, Revenue Bonds, Southern Methodist University, Series 2010, 5.000%, 10/01/41 10/20 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) 2/17 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/32 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Nuveen Investments 87 Nuveen Dividend Advantage Municipal Fund 3 (continued) NZF Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: $ 0.000%, 8/15/37 8/15 at 31.98 AAA $ 0.000%, 8/15/40 8/15 at 27.11 AAA 0.000%, 8/15/44 8/15 at 21.88 AAA Total Texas Utah – 1.1% (0.8% of Total Investments) Utah Housing Corporation, Single Family Mortgage Bonds, Series 2001E: 5.200%, 1/01/18 (Alternative Minimum Tax) 7/13 at 100.00 AA– 5.500%, 1/01/23 (Alternative Minimum Tax) 7/13 at 100.00 Aaa Utah Housing Corporation, Single Family Mortgage Bonds, Series 2001F-1: 4.950%, 7/01/18 (Alternative Minimum Tax) 7/13 at 100.00 AA– 5.300%, 7/01/23 (Alternative Minimum Tax) 7/13 at 100.00 Aaa Utah Transit Authority, Sales Tax Revenue and Refunding Bonds, Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A1 Total Utah Vermont – 1.5% (1.1% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Series 2005, 5.000%, 10/01/35 – NPFG Insured 10/15 at 100.00 Aa3 Virginia – 0.3% (0.2% of Total Investments) Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr Village, Series 2005, 5.375%, 12/01/28 12/15 at 100.00 N/R Virginia Commonwealth University Health System Authority, General Revenue Bonds, Series 2011, 4.750%, 7/01/41 7/21 at 100.00 AA– Total Virginia Washington – 4.9% (3.5% of Total Investments) King County, Washington, Sewer Revenue Bonds, Series 2009, 5.250%, 1/01/42 1/19 at 100.00 AA+ Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Refunding Series 2012A, 5.000%, 8/01/30 8/22 at 100.00 Aa3 Port of Seattle, Washington, Revenue Bonds, Series 2005A, 5.000%, 3/01/35 – NPFG Insured 3/15 at 100.00 Aa3 Washington Health Care Facilities Authority, Revenue Bonds, Catholic Health, Series 2011A, 5.000%, 2/01/41 2/21 at 100.00 AA– Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Group Health Cooperative of Puget Sound, Series 2001: 5.375%, 12/01/17 – AMBAC Insured 6/13 at 100.00 BBB– 5.375%, 12/01/18 – AMBAC Insured 6/13 at 100.00 BBB– Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002: 6.500%, 6/01/26 6/13 at 100.00 A3 6.625%, 6/01/32 6/13 at 100.00 Baa1 Total Washington 88 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 0.2% (0.1% of Total Investments) $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of Christian Charity HealthCare Ministry, Series 2007, 5.000%, 9/01/33 9/17 at 100.00 BBB+ $ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Services Inc., Series 2003A, 5.125%, 8/15/33 8/13 at 100.00 A– Total Wisconsin $ Total Municipal Bonds (cost $824,238,751) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Nevada – 0.0% (0.0% of Total Investments) $ 41 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 12 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ 53 Total Corporate Bonds (cost $1,009) $ Shares Description (1), (9) Value Investment Companies – 0.6% (0.4% of Total Investments) BlackRock MuniHoldings Fund Inc. $ Dreyfus Strategic Municipal Fund DWS Municipal Income Trust Invesco VK Investment Grade Municipal Trust Invesco VK Municipal Opportunity Trust PIMCO Municipal Income Fund II Total Investment Companies (cost $3,325,133) $ Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments – 1.7% (1.2% of Total Investments) Arizona – 0.8% (0.5% of total Investments) $ Arizona School Facilities Board, Certificates of Participation, Variable Rate Demand Obligations, Tender Option Bond Trust 3199X, 0.270%, 9/01/21 – AGC Insured (10) No Opt. Call A-1 $ Iowa – 0.9% (0.7% of Total Investments) Iowa State, Special Obligation Bonds, I-Jobs Program, Variable Rate Demand Obligations, Tender Option Bond Trust 13B-A REG D, 0.110%, 6/01/25 (10) No Opt. Call A-1 Nuveen Investments 89 Nuveen Dividend Advantage Municipal Fund 3 (continued) NZF Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Iowa (continued) $ Iowa State, Special Obligation Bonds, I-Jobs Program, Variable Rate Demand Obligations, Tender Option Bond Trust 13B-B REG D, 0.120%, 6/01/26 (10) 6/19 at 100.00 A-1 $ Total Iowa $ Total Short-Term Investments (cost $11,000,000) Total Investments (cost $838,564,893) – 141.4% Floating Rate Obligations – (6.9)% ) MuniFund Term Preferred Shares, at Liquidation Value – (10.8)% (11) ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (26.1)% (11) ) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. A copy of the most recent financial statements for the investment companies in which the Fund invests can be obtained directly from the Securities and Exchange Commission on its website at http://www.sec.gov. Investment has a maturity of more than a year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. MuniFund Term Preferred Shares and Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 7.6% and 18.5%, respectively. N/R Not rated. (ETM) Escrowed to maturity. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 90 Nuveen Investments Statement of Assets & Liabilities April 30, 2013 (Unaudited) Performance Municipal Market Plus Advantage Opportunity (NPP ) (NMA ) (NMO ) Assets Investments, at value (cost $1,377,517,252, $928,314,760 and $965,129,226, respectively) $ $ $ Cash — Receivables: Dividends and interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations Payables: Common share dividends Interest — — Investments purchased — Offering costs — — MuniFund Term Preferred (MTP) Shares, at liquidation value — — — Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value — — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — Accrued expenses: Management fees Directors/Trustees fees Other Total liabilities Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Preferred See accompanying notes to financial statements. Nuveen Investments 91 Statement of Assets & Liabilities (continued) April 30, 2013 (Unaudited) Dividend Dividend Dividend Advantage Advantage 2 Advantage 3 (NAD ) (NXZ ) (NZF ) Assets Investments, at value (cost $843,970,996, $598,096,219 and $838,564,893, respectively) $ $ $ Cash Receivables: Dividends and interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — — Floating rate obligations Payables: Common share dividends Interest — Investments purchased Offering costs — — MuniFund Term Preferred (MTP) Shares, at liquidation value — Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — Accrued expenses: Management fees Directors/Trustees fees Other Total liabilities Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. 92 Nuveen Investments Statement of Operations Six Months Ended April 30, 2013 (Unaudited) Performance Municipal Market Dividend Dividend Dividend Plus Advantage Opportunity Advantage Advantage 2 Advantage 3 (NPP ) (NMA ) (NMO ) (NAD ) (NXZ ) (NZF ) Investment Income $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees — — — Remarketing fees — — — Custodian fees and expenses Directors/Trustees fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. Nuveen Investments 93 Statement of Changes in Net Assets (Unaudited) Performance Plus (NPP) Municipal Advantage (NMA) Market Opportunity (NMO) Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 4/30/13 10/31/12 4/30/13 10/31/12 4/30/13 10/31/12 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) ) ) Change in net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — — ) — — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 94 Nuveen Investments Dividend Advantage (NAD) Dividend Advantage 2 (NXZ) Dividend Advantage 3 (NZF) Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 4/30/13 10/31/12 4/30/13 10/31/12 4/30/13 10/31/12 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) — ) — ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 95 Statement of Cash Flows Six Months Ended April 30, 2013 (Unaudited) Performance Municipal Market Plus Advantage Opportunity (NPP ) (NMA ) (NMO ) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — Amortization (Accretion) of premiums and discounts, net ) ) ) (Increase) Decrease in: Receivable for dividends and interest ) ) Receivable for investments sold ) Other assets ) ) ) Increase (Decrease) in: Payable for investments purchased ) ) Payable for interest — — Accrued management fees ) ) Accrued Directors/Trustees fees Accrued other expenses ) ) Net realized (gain) loss from investments ) ) ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Cash overdraft — — Floating rate obligations — — Payable for offering costs — — VMTP Shares, at liquidation value — — Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash ) ) ) Cash at the beginning of period Cash at the end of Period $ $ $ — Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consists of reinvestments of Common share distributions as follows: Performance Municipal Market Plus Advantage Opportunity (NPP ) (NMA ) (NMO ) $ $ — $ — Cash paid for interest (excluding amortization of offering costs) was as follows: Performance Municipal Market Plus Advantage Opportunity (NPP ) (NMA ) (NMO ) $ $ $ See accompanying notes to financial statements. 96 Nuveen Investments Dividend Dividend Dividend Advantage Advantage 2 Advantage 3 (NAD ) (NXZ ) (NZF ) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net ) Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease Receivable for dividends and interest ) Receivable for investments sold ) ) Other assets ) ) ) Increase (Decrease) in: Payable for investments purchased ) Payable for interest ) — ) Accrued management fees ) ) Accrued Directors/Trustees fees Accrued other expenses ) ) ) Net realized (gain) loss from investments ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Cash overdraft — — — Floating rate obligations — — Payable for offering costs — — — VMTP Shares, at liquidation value — — — Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) Cash at the beginning of period Cash at the end of Period $ $ $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consists of reinvestments of Common share distributions as follows: Dividend Dividend Dividend Advantage Advantage 2 Advantage 3 (NAD ) (NXZ ) (NZF ) $ — $ — $ — Cash paid for interest (excluding amortization of offering costs) was as follows: Dividend Dividend Dividend Advantage Advantage 2 Advantage 3 (NAD ) (NXZ ) (NZF ) $ $ $ See accompanying notes to financial statements. Nuveen Investments 97 Financial Highlights (Unaudited) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Accumulated Net Realized Gains to Auction Rate Preferred Share- holders (a) Total From Net Investment Income to Common Share- holders From Accumu- lated Net Realized Gains to Common Share- holders Total Discount from Common Shares Repur- chased and Retired Ending Common Share Net Asset Value Ending Market Value Performance Plus (NPP) Year Ended 10/31: 2013(e) $ — $ — $ $ ) $ — $ ) $ — $ $ — — ) — ) — ) ) — * ) ) ) — ) — * ) ) ) — ) — ) — ) — ) ) — ) ) — ) — Municipal Advantage (NMA) Year Ended 10/31: 2013(e) — — ) — ) — — — ) ) ) — ) — — ) ) ) — ) — * ) ) ) — ) — ) — ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 98 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (d) Net Investment Income (Loss) Portfolio Turnover Rate )% % $ %** %** 7 % 10 10 14 6 ) ) 9 ) ** ** 9 18 14 16 9 ) ) 13 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to Auction Rate Preferred Shares (“ARPS”), VMTP Shares and/or VRDP Shares, where applicable. (d) The expense ratios reflect, among other things, all interest expense and other costs related to VMTP Shares, VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate MuniFund Term Preferred Shares, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Performance Plus (NPP) Year Ended 10/31: 2013(e) %** Municipal Advantage (NMA) Year Ended 10/31: 2013(e) %** (e) For the six months ended April 30, 2013. * Rounds to less than $.01 per share. ** Annualized. See accompanying notes to financial statements. Nuveen Investments 99 Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Accumulated Net Realized Gains to Auction Rate Preferred Share- holders (a) Total From Net Investment Income to Common Share- holders From Accumu- lated Net Realized Gains to Common Share- holders Total Discount from Common Shares Repur- chased and Retired Ending Common Share Net Asset Value Ending Market Value Market Opportunity (NMO) Year Ended 10/31: 2013(f) $ — $ — $ $ ) $ — $ ) $ — $ $ — — ) — ) — ) — * — ) — ) — ) — ) — ) — ) — ) — ) — ) ) — ) ) — ) — Dividend Advantage (NAD) Year Ended 10/31: 2013(f) — — ) — ) — — — ) ) ) — ) ) — ) — ) — ) — ) — ) — ) — ) — ) — ) ) — ) ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate )% % $ %** %** N/A N/A 11 % N/A N/A 13 N/A N/A 14 N/A N/A 26 N/A N/A 10 ) ) N/A N/A 8 ) ** ** N/A N/A 5 N/A N/A 12 N/A N/A 15 N/A N/A 8 % % 9 ) ) 11 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS, MTP Shares, VMTP Shares, and/or VRDP Shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. As of July 31, 2009, the Adviser is no longer reimbursing Dividend Advantage (NAD) for any fees and expenses. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares, VMTP Shares, VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares, Variable Rate MuniFund Term Preferred Shares, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Market Opportunity (NMO) Year Ended 10/31: 2013(f) %** Dividend Advantage (NAD) Year Ended 10/31: 2013(f) %** (f) For the six months ended April 30, 2013. N/A Fund did not have, or no longer has, a contractual reimbursement agreement with the Adviser. * Rounds to less than $.01 per share. ** Annualized. See accompanying notes to financial statements. Nuveen Investments Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Accumulated Net Realized Gains to Auction Rate Preferred Share- holders (a) Total From Net Investment Income to Common Share- holders From Accumu- lated Net Realized Gains to Common Share- holders Total Discount from Common Shares Repur- chased and Retired Ending Common Share Net Asset Value Ending Market Value Dividend Advantage 2 (NXZ) Year Ended 10/31: 2013(f) $ — $ — $ $ ) $ — $ ) $ — $ $ — — ) ) ) — ) — — ) — ) — — — ) — ) — — — ) — ) — ) ) — ) ) — ) — Dividend Advantage 3 (NZF) Year Ended 10/31: 2013(f) — — ) — ) — — — ) ) ) — ) ) — * ) ) ) — ) — * ) ) ) — ) — ) — ) — ) ) — ) ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate % % $ %** %** N/A N/A 8 % N/A N/A 15 % % 40 5 2 ) ) 10 ) ** ** N/A N/A 6 N/A N/A 22 30 7 2 ) ) 7 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS, MTP Shares, VMTP Shares, and/or VRDP Shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. As of March 31, 2011, the Adviser is no longer reimbursing Dividend Advantage 2 (NXZ) for any fees and expenses. As of September 30, 2011, the Adviser is no longer reimbursing Dividend Advantage 3 (NZF) for any fees and expenses. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares, VMTP Shares, VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares, Variable Rate MuniFund Term Preferred Shares, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Dividend Advantage 2 (NXZ) Year Ended 10/31: 2013(f) %** Dividend Advantage 3 (NZF) Year Ended 10/31: 2013(f) %** (f) For the six months ended April 30, 2013. N/A Fund no longer has a contractual reimbursement agreement with the Adviser. * Rounds to less than $.01 per share. ** Annualized. See accompanying notes to financial statements. Nuveen Investments Financial Highlights (Unaudited) (continued) ARPS at the End of Period VMTP Shares at the End of Period VRDP Shares at the End of Period Aggregate Amount Outstanding Asset Coverage Per $25,000 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Performance Plus (NPP) Year Ended 10/31: 2013(a) $ — $ — $ $ $ — $ — Municipal Advantage (NMA) Year Ended 10/31: 2013(a) — See accompanying notes to financial statements. Nuveen Investments ARPS at the End of Period MTP Shares at the End of Period (b) VMTP Shares at the End of Period VRDP Shares at the End of Period ARPS, MTP and/or VMTP Shares at the End of Period Aggregate Amount Outstanding Asset Coverage Per $25,000 Share Aggregate Amount Outstanding Asset Coverage Per $10 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Asset Coverage Per $1 Liquidation Preference Market Opportunity (NMO) Year Ended 10/31: 2013(a) $ — $ — $ — $ — $ — $ — $ $ $ — Dividend Advantage (NAD) Year Ended 10/31: 2013(a) — (a) For the six months ended April 30, 2013. (b) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: Ending Average Market Value Market Value Series Per Share Per Share Dividend Advantage (NAD) Year Ended 10/31: 2013(a) $ $ ^ ^ For the period March 16, 2010 (first issuance date of shares) through October 31, 2010. See accompanying notes to financial statements. Nuveen Investments Financial Highlights (Unaudited) (continued) ARPS at the End of Period MTP Shares at the End of Period (b) VMTP Shares at the End of Period VRDP Shares at the End of Period MTP and/or VMTP Shares at the End of Period Aggregate Amount Outstanding Asset Coverage Per $25,000 Share Aggregate Amount Outstanding Asset Coverage Per $10 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Asset Coverage Per $1 Liquidation Preference Dividend Advantage 2 (NXZ) Year Ended 10/31: 2013(a) $ — $ — $ — $ — $ — $ — $ $ $ — Dividend Advantage 3 (NZF) Year Ended 10/31: 2013(a) — (a) For the six months ended April 30, 2013. (b) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: Ending Average Market Value Market Value Series Per Share Per Share Dividend Advantage 3 (NZF) Year Ended 10/31: 2013(a) $ $ ^ ^ For the period December 20, 2010 (first issuance date of shares) through October 31, 2011. See accompanying notes to financial statements. Nuveen Investments Notes to Financial Statements (Unaudited) 1. General Information and Significant Accounting Policies General Information The funds covered in this report and their corresponding Common share stock exchange symbols are Nuveen Performance Plus Municipal Fund, Inc. (NPP), Nuveen Municipal Advantage Fund, Inc. (NMA), Nuveen Municipal Market Opportunity Fund, Inc. (NMO), Nuveen Dividend Advantage Municipal Fund (NAD), Nuveen Dividend Advantage Municipal Fund 2 (NXZ) and Nuveen Dividend Advantage Municipal Fund 3 (NZF) (each a “Fund” and collectively, the “Funds”). Performance Plus (NPP), Municipal Advantage (NMA), Market Opportunity (NMO) and Dividend Advantage (NAD) are traded on the New York Stock Exchange (“NYSE”) while Dividend Advantage 2 (NXZ) and Dividend Advantage 3 (NZF) are traded on the NYSE MKT. The Funds are registered under the Investment Company Act of 1940, as amended, as diversified closed-end management investment companies. On December 31, 2012, the Fund’s investment adviser converted from a Delaware corporation to a Delaware limited liability company. As a result, Nuveen Fund Advisors, Inc., a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”), changed its name to Nuveen Fund Advisors, LLC (the “Adviser”). There were no changes to the identities or roles of any personnel as a result of the change. Each Fund seeks to provide current income exempt from regular federal income tax by investing primarily in a portfolio of municipal obligations issued by state and local government authorities or certain U.S. territories. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of municipal bonds and other fixed income securities are provided by a pricing service approved by the Funds’ Board of Directors/Trustees. These securities are generally classified as Level 2 for fair value measurement purposes. The pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer, or market activity, provided by the Adviser. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Investments in investment companies are valued at their respective net asset values on the valuation date. These investment vehicles are generally classified as Level 1. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Funds’ Board of Directors/Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of these securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Funds’ Board of Directors/Trustees or its designee. Nuveen Investments Notes to Financial Statements (Unaudited) (continued) Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Funds as of the end of the reporting period. Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to earmark securities in the Funds’ portfolios with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. As of April 30, 2013, Performance Plus (NPP), Market Opportunity (NMO), Dividend Advantage (NAD), Dividend Advantage 2 (NXZ) and Dividend Advantage 3 (NZF) had outstanding when-issued/delayed delivery purchase commitments of $3,490,705, $3,127,689, $2,055,980, $3,177,376 and $827,204, respectively. There were no such outstanding purchase commitments in Municipal Advantage (NMA). Investment Income Dividend income is recorded on the ex-dividend date. Investment income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. Legal fee refund presented on the Statement of Operations reflects a refund of workout expenditures paid in a prior reporting period, when applicable. Income Taxes Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal income tax and designated state income taxes, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Common Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Auction Rate Preferred Shares Each Fund is authorized to issue Auction Rate Preferred Shares (“ARPS”). During prior fiscal periods, the Funds redeemed all of their outstanding ARPS at liquidation value. MuniFund Term Preferred Shares The following Funds have issued and outstanding MuniFund Term Preferred (“MTP”) Shares, with a $10 stated (“par”) value per share. Each Fund’s MTP Shares are issued in one Series. Dividends on MTP shares, which are recognized as interest expense for financial reporting purposes, are paid Nuveen Investments monthly at a fixed annual rate, subject to adjustments in certain circumstances. MTP Shares trade on the NYSE. As of April 30, 2013, the number of MTP Shares outstanding, annual interest rate and the NYSE “ticker” symbol for each Fund are as follows: Shares Outstanding Annual NYSE MKT Shares at $10 Per Share Interest Series Ticker Outstanding Liquidation Value Rate Dividend Advantage (NAD) NAD PrC $ % Dividend Advantage 3 (NZF) NZF PrC $ % Each Fund is obligated to redeem its MTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. MTP Shares are subject to optional and mandatory redemption in certain circumstances. MTP Shares will be subject to redemption at the option of each Fund (“Optional Redemption Date”), subject to a payment of premium for one year following the Optional Redemption Date (“Premium Expiration Date”), and at par thereafter. MTP Shares will also be subject to redemption, at the option of each Fund, at par in the event of certain changes in the credit rating of the MTP Shares. Each Fund may be obligated to redeem certain of the MTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for each Fund’s series of MTP Shares are as follows: Term Optional Premium NYSE MKT Redemption Redemption Expiration Series Ticker Date Date Date Dividend Advantage (NAD) NAD PrC April 1, 2015 April 1, 2011 March 31, 2012 Dividend Advantage 3 (NZF) NZF PrC January 1, 2016 January 1, 2012 December 31, 2012 The average liquidation value of MTP Shares outstanding for each Fund during the six month ended April 30, 2013, was as follows: Dividend Dividend Advantage Advantage 3 (NAD ) (NZF ) Average liquidation value of MTP Shares outstanding $ $ For financial reporting purposes only, the liquidation value of MTP Shares is recorded as a liability and recognized as “MuniFund Term Preferred (MTP) Shares, at liquidation value” on the Statement of Assets and Liabilities. Unpaid dividends on MTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends paid on MTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Funds in connection with their offerings of MTP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as components of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. Variable Rate MuniFund Term Preferred Shares The following Funds have issued and outstanding Variable Rate MuniFund Term Preferred (“VMTP”) Shares, with a $100,000 liquidation value per share. Performance Plus (NPP), Dividend Advantage (NAD) and Dividend Advantage 3 (NZF) issued their VMTP Shares in privately negotiated offerings, which were offered to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933. During the current fiscal period, Performance Plus (NPP) exchanged all 4,217 shares of its outstanding Series 2014 VMTP for 4,217 shares of Series 2015 VMTP. Concurrent with the exchange, Performance Plus (NPP) issued an additional $113,300,000, at liquidation value, of Series 2hares through a privately negotiated offering, which were offered to qualified institutional buyers pursuant to Rule 144a under the Securities Act of 1933. The Fund completed the exchange offer in which it refinanced its existing VMTP Shares with new VMTP Shares at a reduced cost and with a term redemption date of December 1, 2015. Nuveen Investments Notes to Financial Statements (Unaudited) (continued) As of April 30, 2013, the number of VMTP Shares outstanding, at liquidation value, for each Fund are as follows: Performance Dividend Dividend Plus Advantage Advantage 3 (NPP ) (NAD ) (NZF ) Series 2014 $ — $ $ Series 2015 — — Each Fund is obligated to redeem its VMTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. VMTP Shares are subject to optional and mandatory redemption in certain circumstances. The VMTP Shares are subject to redemption at the option of each Fund (“Optional Redemption Date”), subject to payment of premium for one year following the Optional Redemption Date (“Premium Expiration Date”), and at par thereafter. Each Fund may be obligated to redeem certain of the VMTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for each Fund’s VMTP Shares are as follows: Performance Dividend Dividend Plus Advantage Advantage 3 (NPP ) (NAD ) (NZF ) Term Redemption Date December 1, 2015 August 1, 2014 October 1, 2014 Optional Redemption Date December 1, 2013 August 1, 2012 October 1, 2012 Premium Expiration Date November 30, 2013 July 31, 2012 September 30, 2012 The average liquidation value of VMTP Shares outstanding and annualized dividend rate for each Fund during the six months ended April 30, 2013, were as follows: Performance Dividend Dividend Plus Advantage Advantage 3 (NPP ) (NAD ) (NZF ) Average liquidation value of VMTP Shares outstanding $ $ $ Annualized dividend rate % % % Dividends on the VMTP Shares (which are treated as interest payments for financial reporting purposes) are set weekly. For financial reporting purposes only, the liquidation value of VMTP Shares is recorded as a liability and recognized as “Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value” on the Statement of Assets and Liabilities. Unpaid dividends on VMTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends paid on VMTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Fund in connection with its offering of VMTP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as components of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. In conjunction with Performance Plus’s (NPP) exchange of VMTP Shares, the remaining deferred offering costs of $1,142,851 for the Fund’s issuance of Series 2hares were fully expensed during the current fiscal period, as the exchange was deemed an extinguishment of debt. Offering costs of $175,000 were incurred with the Fund’s issuance of Series 2hares, which were recorded as a deferred charge and are being amortized over the life of the shares. Variable Rate Demand Preferred Shares The following Funds have issued and outstanding Variable Rate Demand Preferred (“VRDP”) Shares, with a $100,000 liquidation value per share. Municipal Advantage (NMA), Market Opportunity (NMO) and Dividend Advantage 2 (NXZ) issued their VRDP Shares in privately negotiated offerings, which were offered to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933. As of April 30, 2013, the number of VRDP Shares outstanding and maturity date for each Fund are as follows: Municipal Market Dividend Advantage Opportunity Advantage 2 (NMA ) (NMO ) (NXZ ) Series 1 1 2 VRDP Shares outstanding Maturity March 1, 2040 March 1, 2040 August 1, 2040 Nuveen Investments VRDP Shares include a liquidity feature that allows VRDP shareholders to have their shares purchased by a liquidity provider with whom each Fund has contracted in the event that purchase orders for VRDP Shares in a remarketing are not sufficient in number to be matched with the sale orders in that remarketing. Each Fund is required to redeem any VRDP Shares that are still owned by the liquidity provider after six months of continuous, unsuccessful remarketing. Each Fund pays an annual remarketing fee of .10% on the aggregate principal amount of all VRDP Shares outstanding. Each Fund’s VRDP Shares have successfully remarketed since issuance. Dividends on the VRDP Shares (which are treated as interest payments for financial reporting purposes) are set weekly at a rate established by a remarketing agent; therefore, the market value of the VRDP Shares is expected to approximate its liquidation value. If remarketings for VRDP Shares are continuously unsuccessful for six months, the maximum rate is designed to escalate according to a specified schedule in order to enhance the remarketing agent’s ability to successfully remarket the VRDP Shares. Subject to certain conditions, VRDP Shares may be redeemed, in whole or in part, at any time at the option of each Fund. Each Fund may also redeem certain of the VRDP Shares if the Fund fails to maintain certain asset coverage requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The average liquidation value of VRDP Shares outstanding and annualized dividend rate for each Fund during six months ended April 30, 2013, were as follows: Municipal Market Dividend Advantage Opportunity Advantage 2 (NMA ) (NMO ) (NXZ ) Average liquidation value of VRDP Shares outstanding $ $ $ Annualized dividend rate % % % For financial reporting purposes only, the liquidation value of VRDP Shares is recorded as a liability and recognized as “Variable Rate Demand Preferred (VRDP) Shares, at liquidation value” on the Statement of Assets and Liabilities. Unpaid dividends on VRDP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities, when applicable. Dividends paid on the VRDP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Funds in connection with their offerings of VRDP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as a component of “Deferred offering costs” on the Statement of Assets and Liabilities” and “Interest expense and amortization of offering costs” on the Statement of Operations. In addition to interest expense, each Fund also pays a per annum liquidity fee to the liquidity provider, as well as a remarketing fee, which are recognized as “Liquidity fees” and “Remarketing fees,” respectively, on the Statement of Operations. Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust, at their liquidation value, as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and recognizes the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense on floating rate transactions” on the Statement of Operations. During the six months ended April 30, 2013, each Fund invested in externally-deposited inverse floaters and/or self-deposited inverse floaters. Nuveen Investments Notes to Financial Statements (Unaudited) (continued) Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. As of April 30, 2013, each Fund’s maximum exposure to the floating rate obligations issued by externally-deposited Recourse Trusts, was as follows: Performance Municipal Market Dividend Dividend Dividend Plus Advantage Opportunity Advantage Advantage 2 Advantage 3 (NPP ) (NMA ) (NMO ) (NAD ) (NXZ ) (NZF ) Maximum exposure to Recourse Trusts $ The average floating rate obligations outstanding and average annual interest rate and fees related to self-deposited inverse floaters during the six months ended April 30, 2013, were as follows: Performance Municipal Market Dividend Dividend Dividend Plus Advantage Opportunity Advantage Advantage 2 Advantage 3 (NPP ) (NMA ) (NMO ) (NAD ) (NXZ ) (NZF ) Average floating rate obligations outstanding $ Average annual interest rate and fees % Market and Counterparty Credit Risk In the normal course of business each Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose each Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of each Fund’s exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Futures contracts, when applicable, expose a Fund to minimal counterparty credit risk as they are exchange traded and the exchange’s clearinghouse, which is counterparty to all exchange traded futures, guarantees the futures contracts against default. Each Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of each Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when each Fund has an unrealized loss, the Funds have instructed the custodian to pledge assets of the Funds as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the predetermined threshold amount. Zero Coupon Securities Each Fund is authorized to invest in zero coupon securities. A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Indemnifications Under the Funds’ organizational documents, their officers and directors/trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets applicable to Common shares from operations during the reporting period. Actual results may differ from those estimates. Nuveen Investments 2. Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of each Fund’s fair value measurements as of the end of the reporting period: Performance Plus (NPP) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Corporate Bonds — — Total $ — $ $ $ Municipal Advantage (NMA) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Corporate Bonds — — Total $ — $ $ $ Market Opportunity (NMO) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Corporate Bonds — — Total $ — $ $ $ Dividend Advantage (NAD) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Corporate Bonds — — Investment Companies — — Total $ Dividend Advantage 2 (NXZ) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Corporate Bonds — — Total $ — $ $ $ Dividend Advantage 3 (NZF) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Corporate Bonds — — Investment Companies — — Short-Term Investments*: Municipal Bonds — — Total $ * Refer to the Fund’s Portfolio of Investments for industry/state classifications of Municipal Bonds and breakdown of Corporate Bonds classified as Level 3. Nuveen Investments Notes to Financial Statements (Unaudited) (continued) The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making a fair value determination, based on the facts and circumstances specific to the portfolio instrument. Fair value determinations generally will be derived as follows, using public or private market information: (i.) If available, fair value determinations shall be derived by extrapolating from recent transactions or quoted prices for identical or comparable securities. (ii.)
